Exhibit 10.1
YARN PURCHASE AGREEMENT by
and between Hanesbrands Inc.
and
Unifi Manufacturing, Inc.

 



--------------------------------------------------------------------------------



 



YARN PURCHASE AGREEMENT
This Yarn Purchase Agreement (this “Agreement”) is made and entered into as of
the 6th day of November, 2009 (the “Effective Date”), by and between Hanesbrands
Inc., a Maryland Corporation with a principal place of business located at 1000
E. Hanes Mill Rd., Winston-Salem, N.C. (“Buyer” or “HBI”), and Unifi
Manufacturing, Inc., North Carolina corporation with a principal place of
business located at 7201 West Friendly Avenue, Greensboro, North Carolina 27410
(“Supplier” or “UMI”).
ARTICLE I
RECITALS
A. Supplier produces the high quality textured nylon and polyester yarns and
various covered yarns referenced within Exhibits A-1, A-2 and A-3 attached
hereto and incorporated herein by this reference as well as various other
textile products. Throughout this Agreement the term “Yarns” shall be defined so
as to include all such yarns set forth on Exhibits A-1, A-2 and A-3, (all
hereinafter collectively referred to as “Yarns”);
B. Buyer and its affiliates, (which may include certain business operations or
entities controlled or owned via the shareholdings of Buyer such as its
subsidiaries, branches, joint ventures, holding companies and similarly situated
operating units), use the Yarns in the manufacture of apparel products and
historically have purchased certain of such Yarns from Supplier; and,
C. Buyer and Supplier have negotiated mutually beneficial arrangements for
Supplier to manufacture for Buyer, and for Buyer to procure from Supplier,
certain of Buyer’s requirements of Yarns as set forth hereafter.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE II
PURCHASES
2.1 Purchases. Supplier agrees that, during the Term as defined in Article VIII
below, it will provide Yarns to Buyer for its direct manufacturing needs in
accordance with the terms and conditions of this Agreement and Buyer’s Purchase
Orders (as provided for in Section 4.2) for the production of Yarns in
accordance with HBI specifications and in the quantities specified herein and as
contained in Buyer’s Purchase Orders.

 



--------------------------------------------------------------------------------



 



2.2 Buyer’s Minimum Commitment. Buyer shall purchase from Supplier
“[Confidential]*” of products that Supplier is capable of producing pursuant to
the terms of this Agreement. Specifically, Buyer’s “[Confidential]*” shall be
communicated to Supplier periodically from Buyer during the Term of this
Agreement. Additionally, Supplier agrees to use commercially reasonable efforts
to ensure that Buyer receives a consistent supply of Yarns in the volume amounts
that Buyer requests and as may be mutually agreed upon with Supplier, in
accordance with the terms of this Agreement.
2.3 Designated Representatives. In order to facilitate the orderly and informed
performance by the parties of their respective obligations hereunder, which
include the timely provision of certain notices and other information from time
to time, each of Buyer and Supplier has designated certain of its personnel as
the person or persons to receive such information or to perform certain actions
under this Agreement on its behalf. These personnel are referred to herein as
“Designated Representatives” of such parties. A list of each of Buyer’s and
Supplier’s respective Designated Representatives is set forth on Exhibit B
attached hereto (each, a “Designated Representative”). Either party may make
changes to its list by providing written notice thereof to the other party
pursuant to Article 10.4. Moreover, each party may delegate certain routine or
other communications duties to subordinates who shall be authorized to
communicate on behalf of the party with the other party, until notice of
rescission of such authority is given to the other party.
ARTICLE III
PRICES; TERMS OF PAYMENT
3.1 Purchase Price. For Yarns sold and delivered by Supplier hereunder, and
subject to the terms and conditions of this Agreement, Buyer will pay to
Supplier a purchase price determined in accordance with Exhibits A-1, A-2 and
A-3 attached hereto and incorporated herein by this reference (the “Purchase
Price”).
     (a) In accordance with Exhibits A-1, A-2 and A-3 the Purchase Price for the
Yarns shall be “[Confidential]*” shown on Exhibits A-1, A-2 and A-3 for the
applicable Yarns, or in the alternative, Exhibits A-1, A-2 and A-3 shall contain
the final finished Purchase Price for the applicable Yarns wherein Supplier has
not engaged in “[Confidential]*” for said Yarns SKU. For covered yarn Yarns that
incorporate textured yarn, the Purchase Price shall equal “[Confidential]*” for
such covered yarn Yarns.
     (b) Buyer shall pay any and all sales and use taxes levied in connection
with the sale and delivery of the Contract Products hereunder, and none of such
taxes are included in the Purchase Price. It is anticipated that Supplier will
produce certain Yarns in El Salvador or otherwise in Central America. At the
present time there are no known customs, duties or similar costs assessed by El
Salvador and consequently, no such amounts are included in the Purchase Price of
Yarns set forth on Exhibits A-1, A-2 and A-3. Additionally, Supplier shall
procure
 

*   
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



warehouse space for finished goods in “[Confidential]*” within 120 days from the
Effective Date of this Agreement to supply Buyer’s needs there. In the event
that governmental changes impose such costs at either location, then the
Purchase Price of all affected Yarns shall be adjusted accordingly.
     (c) As set forth on Exhibit A-4 hereto, Raw Material Price for the Yarns
shall be adjusted from time to time, upon not less than then (10) days written
notice by Supplier to the Designated Representative of Buyer, based upon actual
changes in the price of the raw materials in accordance with Exhibit A-4;
provided, however, that Supplier shall notify Buyer as soon as reasonably
possible of any change in a Raw Material Price of which it becomes aware. The
Raw Material Price will be determined on a “first in, first out” basis of the
raw materials purchased by Supplier for production of Yarns and the timing of
the resultant Yarns Price adjustment will be made so that neither party is
materially advantaged or disadvantaged.
     (d) The “[Confidential]*” set forth on Exhibit A-1 shall continue in effect
until adjusted in accordance with the parameters contained within Exhibit A-4.
3.2 Raw Materials
     (a) HBI may, from time to time at HBI’s option, direct Supplier to certain
vendors in connection with the purchase of raw materials for production of the
Yarns. In such event, Supplier will purchase raw materials for the production of
the Yarns from the suppliers specified by HBI. To the extent possible and
commercially reasonable, Supplier and Buyer shall arrange for Supplier to
purchase such raw materials on terms that provide that the seller of such raw
materials will bear all costs and risks involved in delivering the raw materials
to Supplier’s facility, including, where applicable, any customs, duties, taxes
and other charges. Buyer shall be entitled to any Buyer-negotiated rebates
issued by such supplier with respect to such raw materials, and Supplier agrees
to provide such documentations with respect to purchases of raw materials as
Buyer may reasonably request in order to enable Buyer to calculate and apply for
(and/or collect) such rebates, including, but not limited to, a monthly report
detailing the supplier, product and fiber content information for all purchases
hereunder.
     (b) From time to time, Supplier may inform Buyer of alternative sources of
raw materials that could result in a reduction to the then-current Raw Material
Price. Supplier shall provide such information to Buyer about proposed
alternative sources as Buyer may request, which may include, such samples of the
proposed raw materials available from such source as the parties may agree.
 

*   
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



3.3 Payment Terms. Yarns sold to Buyer under this Agreement shall be sold on
“[Confidential]*” Buyer’s manufacturing or distribution facility as may be
applicable, subject however to the following conditions:
     (a) Buyer shall pay all invoices in a timely manner;
     (b) Buyer maintains a corporate credit rating of B1 (Moody’s) and/or S&P
B+;
     (c) no default occurs under any material term of Buyer’s debt agreements,
including, but not limited to, its quarterly financial covenants;
     (d) there are no disclosures in Buyer’s SEC filings that Buyer likely will
be in violation of any debt covenants;
     (e) Buyer pays all invoices via ACH; and
     (f) “[Confidential]*”
If Buyer fails to meet any one or more of the foregoing conditions at any time
during the continuation of this Agreement, then, a “[Confidential]*” will
commence allowing both parties an opportunity to discuss any of the foregoing
conditions. If Supplier is not satisfied following this review period, then,
until such condition has been met by Buyer, payment terms shall be
“[Confidential]*”.
ARTICLE IV
SUPPLIER MANAGED INVENTORY (“SMI”)
4.1 SMI Program. As mutually agreed between Buyer and Supplier regarding
specific Yarns, Supplier shall manage its inventory of Yarns available for
purchase by Buyer in accordance with the terms and conditions of the Supplier
Managed Inventory (“SMI”) Agreement, hereafter “SMI” (as may be modified by the
Parties from time to time), the agreed upon form of which is attached hereto as
designated Exhibit C and incorporated herein by this reference.
4.2 Purchase Orders. Purchase Orders (which shall be considered as firm
commitments) will be placed periodically by Buyer for its Yarns requirements in
a form substantially similar to the sample Purchase Order attached hereto as
Exhibit E and incorporated herein by this reference. Each purchase order will
include all Yarns that shall be purchased by Buyer during the applicable week.
All Purchase Orders which meet the terms and conditions of this Agreement shall
be accepted by Supplier.
4.3 Resolution of Conflict with This Agreement. In case of a conflict between
(a) on the one hand, any of the terms or conditions contained in any Purchase
Order, or in any acknowledgment
 

*   
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



by Supplier of any such Purchase Order, or in any standard term and/or condition
of purchase or sale, or any other form used by Supplier or Buyer, and (b) on the
other hand, any of the terms or conditions set forth in this Agreement; then in
any such instance the terms and conditions of this Agreement shall control. No
additional terms or conditions of sale other than those contained in this
Agreement shall be effective to the purchase of Yarns unless approved in writing
by a Designated Representative of both Supplier and Buyer.
4.4 Termination. The SMI shall terminate at such time as this Agreement
terminates, subject to the SMI end of contract provisions and any other
obligations of either party that shall survive termination of the SMI or this
Agreement.
ARTICLE V
DELIVERY
5.1 Shipping, Title and Risk of Loss. All Yarns manufactured hereunder shall be
delivered to Buyer at Buyer’s shipping dock, unless other transportation
arrangements have been made by Buyer and Supplier. Title and risk of loss to all
Yarns sold hereunder shall pass from Supplier to Buyer, free and clear of all
claims, liens, charges, security interests, community property interests and
encumbrances (collectively, “Liens”), upon such delivery at Buyer’s shipping
dock.
5.2 Loading and Handling. This provision deleted as shipping is
“[Confidential]*”.
5.3 Modifications. Buyer may request modification or amendment of the shipping
instructions at any time, with respect to any Yarns covered thereby but not yet
shipped, by written notice to a Designated Representative of Supplier. Supplier
shall use commercially reasonable efforts to comply with such request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES; COMPLIANCE WITH LAWS
6.1 Representations, Warranties and Agreements of Supplier. Supplier represents
and warrants to and agrees with Buyer that:
     (a) Supplier is a corporation duly organized, validly subsisting or
existing and in good standing under the laws of the State of North Carolina.
Supplier is duly qualified or licensed to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. Supplier has the full right, power and authority to enter into and
perform its obligations under this Agreement and to conduct its business as now
conducted and hereafter contemplated to be conducted and is in compliance with
its Articles of Incorporation and Bylaws;
 

*   
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     (b) Supplier has all necessary experience, qualifications, expertise,
authority, licenses, permits and governmental approvals to enter into this
Agreement and to perform its obligations under this Agreement;
     (c) This Agreement has been duly executed and delivered by Supplier and
constitutes a legal, valid and binding obligation of Supplier, enforceable
against Supplier in accordance with its terms;
     (d) The execution, delivery and performance of this Agreement and all
instruments and documents to be delivered by Supplier are within Supplier’s
corporate power and have been duly authorized by all necessary or proper action,
including the consent of its Board of Directors, if required; do not and will
not contravene any provisions of the Supplier’s Articles of Incorporation or
Bylaws;
     (e) Supplier agrees that neither it nor its employees, contractors and/or
subcontractors are in a dual or joint employment relationship with Buyer,
regardless of the fact that manufacturing services are performed for, and Yarns
produced from such services are provided to, Buyer under this Agreement;
     (f) Supplier is and, at the time of each delivery of Yarns, will be
solvent;
     (g) Supplier has and will continue to comply with the Gifts, Favors and
Entertainment provision of the Guidelines (as defined in Section 10.5,
hereafter) unless otherwise approved by the consent of a Buyer Designated
Representative;
     (h) Supplier is and shall continue to be in compliance with all known and
applicable laws and standards governing Supplier’s conduct under this Agreement;
     (i) Supplier is not under any obligation of a contractual or other nature
to any Person that is inconsistent or in conflict with this Agreement or which
would prevent, limit or impair in any way the performance by Supplier of its
obligations hereunder;
     (j) Supplier will have the right to use for its own purposes, any ideas,
methods, techniques, materials and information, including any intellectual
property rights therein, provided to or otherwise obtained by Supplier as a
result of this Agreement, without restriction, liability or obligation;
     (k) No Person other than Supplier or Supplier’s affiliates will manufacture
Yarns or otherwise perform any material obligations affecting product
performance under this Agreement without the express written consent of Buyer.
6.2 Representations, Warranties and Agreements Regarding the Yarns. Supplier
represents and warrants to, and agrees with, Buyer that:
     (a) The Yarns shall conform to mutually agreed upon standards (the
“Specifications”) as incorporated herein and attached hereto as Exhibit F.
Supplier shall not modify or alter in any respect the mutually agreed upon
Specifications, components or raw materials to be incorporated within the Yarns
without the prior authorization of Buyer. If Supplier and Buyer fail to reach

 



--------------------------------------------------------------------------------



 



mutually agreeable Specifications after meaningful discussion of the Designated
Representatives, either party may exercise its termination right pursuant to
Article 8.3 below;
     (b) Subject only to the express terms of any consent or approval of Buyer’s
Designated Representative, the Yarns shall be merchantable, of good material and
workmanship, of first quality, compliant in all material respects with all
applicable Buyer Specifications and free from faults and defects;
     (c) All Yarns will be produced by Supplier or its affiliates at facilities
owned by (or leased and operated by) Supplier or its affiliates as identified in
the attached Exhibit D unless otherwise agreed by Buyer in writing. Further,
Supplier shall endeavor, in the best interest of delivering high quality yarn
product to Buyer, to minimize, to the greatest extent possible, merge changes
within the respective facilities in connection with the production of Yarns;
     (d) Supplier shall promptly furnish to Buyer all information and copies of
documents (including, but not limited to, complaints, inquiries, test or
inspection results and warnings) that Supplier receives from any governmental
agency of any jurisdiction, and employee or agent of Supplier other than legal
counsel; or any other Person or source that establishes that any of the Yarns
may not conform to the requirements of the Specifications or this Article VI;
     (e) Supplier and each of its suppliers and logistics providers has and
follows, and will continue to have and follow, commercially reasonable quality
and security procedures in order that the Yarns will comply with the foregoing
warranties, representations and agreements; and,
     (f) Supplier is an independent expert with respect to the manufacturing
services it performs, and Buyer is relying upon Supplier’s skill and judgment to
produce Yarns meeting Buyer’s specifications. Upon Buyer’s request, Supplier
shall give Buyer certificates of compliance with applicable laws, standards and
orders as may be reasonably requested. The representations and warranties set
forth in this Section will survive the Term of this Agreement for a period of
three (3) years. Supplier’s warranties apply to any replacement Yarns that
Supplier furnishes under this Agreement.
6.3 Notice of and Remedies for Non-Conforming Yarns.
     (a) All claims of non-conformity of Yarns to Buyer’s specifications shall
be handled pursuant to the Supplier’s applicable fabric claims and yarn return
policies governing such matters heretofore, copies of which are attached hereto
and designated as Exhibits 6.3.1, Fabric Claim Policy and, 6.3.2, Yarn Return
Policy (hereafter “policies”). Buyer acknowledges that it has a duty to inspect
Yarns and packaging. However, all warranties, representations and conditions,
statutory or otherwise and whether express or implied, shall survive inspection,
acceptance and payment by Buyer, in accordance with such policies. Supplier will
provide Buyer with any updated or amended versions of the policies during the
Term of this Agreement, provided that Buyer shall have no liability for any
failure to comply with any amendment to the policies until Buyer has had a
reasonable opportunity to adjust its practices to conform to such amendments and
provided further that all such amendments shall be commercially reasonable.
     (b) In the event that Buyer contends that the Yarns delivered do not
conform to the requirements of this Agreement, Supplier will be entitled to
inspect the allegedly non-

 



--------------------------------------------------------------------------------



 



conforming Yarns. Pursuant to the applicable Yarn Claims Policy, the parties
will agree upon an acceptable solution to the matter, which may include a credit
and/or a mutually acceptable return remedy for non-conforming Yarns. Buyer will
not return Yarns to Supplier except with a return authorization, but any
non-conforming Yarns returned pursuant to a return authorization will be
returned at Supplier’s expense. If the parties fail to reach a mutually
agreeable solution, then the matter will be referred for dispute resolution in
accordance with Section 10.22, hereafter.
ARTICLE VII
CONFIDENTIALITY
7.1 Confidentiality.
     (a) In addition to, and not in lieu of, any confidentiality agreements that
the parties have executed during the term of Supplier’s relationship with Buyer
(each a “Prior Confidentiality Agreement”), during the term of this Agreement,
and for a period of three (3) years thereafter, the parties will maintain all
Confidential Information and Trade Secrets in strict confidence, and will not,
except as otherwise permitted herein or expressly directed in writing by the
nondisclosing party, use, copy or disclose (or permit any unauthorized Person
access to), any Trade Secrets or Confidential Information, whether learned or
disclosed before or after the Effective Date and irrespective of the form of
communication. In the event of any inconsistency between this Agreement and any
Prior Confidentiality Agreement, the terms of this Agreement shall control with
respect to all Confidential Information and Trade Secrets disclosed after the
Effective Date or otherwise under this Agreement. For purposes of this
Agreement, “Confidential Information and Trade Secrets” shall mean any
confidential and proprietary information or trade secrets of either party that
is disclosed pursuant to or to carry out the purposes of this Agreement
including but not limited to software, computer disks, technical information,
data records, files, memoranda, reports, price lists, customer lists, drawings,
plans, sketches, notes, documents and the like; provided that such information
and trade secrets shall not be considered Confidential Information and Trade
Secrets unless the disclosing party, at the time such information or trade
secrets are furnished to the nondisclosing party, designates the same in writing
in a conspicuous fashion as “Confidential Information” and/or “Trade Secrets.”
     (b) Notwithstanding the provisions of this Article VII, either party may
disclose Confidential Information or Trade Secrets to the extent that
Confidential Information or Trade Secrets are required to be disclosed pursuant
to a requirement of a governmental agency or law, provided that: (i) The
nondisclosing party has given the disclosing party prior written notice of such
disclosure prior thereto and takes commercially reasonable steps to maintain the
confidentiality of the information disclosed (which steps do not include legal
proceedings); and (ii) the disclosing party has been afforded a reasonable
opportunity to contest the necessity, scope and conditions of such disclosure,
unless the nondisclosing party does not have the reasonable ability to afford
such to the disclosing party before disclosure is required.
     (c) All software, computer disks, technical information, data records,
files, memoranda, reports, price lists and customer lists, drawings, plans,
sketches, notes, documents and the like (together with all copies and all
computer files stored in any medium thereof) relating to the business of either
party, but excluding documents, reports and other data

 



--------------------------------------------------------------------------------



 



developed by Supplier, and all materials provided by Buyer in any form, format
or medium (including computer files stored in any medium), which Supplier
receives, has access to or comes in contact with in the course of, or as a
result of, this Agreement (collectively, the “Materials”) will, as between the
parties hereto, remain the sole property of the applicable party. Upon
termination of this Agreement and thereafter upon demand of the disclosing party
, the nondisclosing party will immediately return all such property of
disclosing party and delete or destroy any and all computer files and any other
copies of the Materials in any form or format; provided that the nondisclosing
party may maintain a single copy of such Materials for legal purposes so long as
such copy is not generally available to or accessible by anyone other than the
executive officers of the nondisclosing party and/or their counsel.
     (d) Each party acknowledges and agrees that, in the event of a breach or
threatened breach of any of the foregoing provisions, the parties will have no
adequate remedy in damages and, accordingly, will be entitled to injunctive
relief against such breach or threatened breach in addition to any other
remedies available at law or in equity.
     (e) The parties acknowledge that certain documents and other communications
involving and/or by the parties herein may be subject to one or more claims of
privilege (e.g., the attorney-client privilege, the US Internal Revenue Code
§7525 tax advisory privilege, etc.). Each party shall be solely responsible for
managing the recognition, establishment and maintenance of these possible
protections, and each party shall cooperate with reasonable written instructions
regarding same, unless and to the extent such privilege is asserted in any
manner adverse to the opposite party.
     (f) The parties shall, upon the termination of this Agreement and request
thereafter by the disclosing party, return or destroy all written and/or
tangible Confidential Information and Trade Secrets (including documents,
drawings, records, specifications, copies and/or extracts thereof, and any
Confidential Information or Trade Secrets maintained in any computer memory,
storage media, electronic or similar form). Any such destruction shall be
certified in writing to the nondisclosing party by an authorized officer
supervising the same. Notwithstanding the above, either party may maintain a
single copy of such Confidential Information or Trade Secrets for legal purposes
so long as such copy is maintained and protected to the same degree as the
confidential information and trade secrets of such party (but in any case no
less than a commercially reasonable level of protection).
     (g) Buyer acknowledges that Supplier is a subsidiary of a publicly traded
company and as such is bound by certain public disclosure rules and regulations.
Supplier has determined that this Agreement is a material contract and Supplier
is required to file it with the Securities and Exchange Commission. Supplier
shall work cooperatively with Buyer in connection with any public filing
requirements associated with this Agreement, provided however Supplier shall
retain, in its sole discretion, the determination of the appropriate materials
to filed.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERM; TERMINATION
8.1 Term. The term of this Agreement shall commence on the Effective Date hereof
and continue for a period of three (3) years thereafter (the “Initial Term”),
unless terminated as provided herein. Within ninety (90) days prior to the
expiration of the Initial Term (or the first extended term, as applicable),
Supplier and Buyer may agree to extend the Term for two (2) additional one year
periods.
8.2 This provision intentionally deleted.
8.3 Termination for Cause.
     (a) Notwithstanding anything to the contrary herein and in addition to any
other rights of termination set forth in this Agreement, Buyer shall have the
immediate right to terminate this Agreement, without any liability of Buyer to
Supplier for such termination, upon the occurrence of any one or more of the
following events:
     (i) failure by Supplier to comply with Buyer’s quality control standards or
the Specifications and customary textile industry quality control standards
(after written notice from Buyer and reasonable opportunity to cure, not to
exceed thirty (30) days from the date of written notice from Buyer);
     (ii) Supplier’s failure to manufacture or deliver in conformity with all
applicable warranties set forth in Article VI hereof the Yarns ordered by Buyer
for manufacture or delivery pursuant to the production schedule and Purchase
Orders issued in accordance with Article IV hereof (after written notice from
Buyer and reasonable opportunity to cure, not to exceed forty five (45) days
from the date of written notice from Buyer);
     (iii) an election by Buyer to terminate pursuant to a Force Majeure Event
(as defined in Section 10.9), if said Force Majeure Event continues for more
than one hundred twenty (120) days;
     (iv) the repudiation of or threatened repudiation of the pricing terms set
forth in this Agreement by Supplier, whether in writing or by practice by any
Designated Representative of Supplier (after written notice from Buyer and
reasonable opportunity to cure, not to exceed sixty (60) days from the date of
written notice from Buyer;
     (v) the breach by Supplier of any material term of this Agreement, provided
that, if any such breach can reasonably be cured within sixty (60) days, Buyer
shall have given written notice of such breach to Supplier pursuant to
Section 10.4 of this Agreement, and Supplier shall have failed to cure such
breach within sixty (60) days after such notice;
     (vi) dishonesty, malfeasance, fraud or misconduct in the performance of
Supplier’s obligations under this Agreement;

 



--------------------------------------------------------------------------------



 



     (vii) noncompliance with any terms or provisions of the Guidelines, as
defined in Section 10.5 below, during the Term. Buyer will provide Supplier with
any updated or amended versions of the Guidelines during the Term. Supplier
shall not be deemed to have breached the Guidelines for any failure to comply
with any reasonable amendment to the Guidelines until Supplier has had
reasonable time (not to exceed ninety (90) days from the date of notice
regarding the amended Guidelines) to adjust its practices to conform to such
amendments, provided that if Supplier cannot comply with any modifications to
the Guidelines or if such modification is unreasonable in Supplier’s business
judgment, then the matter shall be referred for dispute resolution under the
procedure set forth in Section 10.22 hereafter;
     (viii) the insolvency of Supplier or if Supplier avails itself of the laws
of any jurisdiction for the protection of debtors, including, without
limitation, the appointment of a receiver or the like, a moratorium on payment
of debt, a petition, voluntary or involuntary, in bankruptcy or the like filed
by or against Supplier that is not dismissed within forty five (45) days of
filing, or an assignment of all or any portion of the assets of Supplier for the
benefit of its creditors. Further, in the event of Supplier insolvency, Supplier
affirmatively agrees to use its commercially reasonable efforts to work
cooperatively with its lenders and other creditors as necessary in order to
secure on behalf of Buyer a right of first refusal in connection with the sale,
liquidation or other disposition of assets; and,
     (ix) except as permitted herein, any attempt by Supplier to assign or
otherwise transfer to any third party all or any part of Supplier’s rights under
this Agreement, or to delegate or subcontract all or any part of Supplier’s
obligations under this Agreement, without the prior written consent of Buyer,
other than assignment or other delegation of such portion of this Agreement to a
Central American affiliate, as contemplated by the parties.
     (b) Notwithstanding any other provision to the contrary in this Agreement,
Supplier shall have the right to immediately terminate this Agreement upon the
occurrence of any one or more of the following events:
     (i) Nonpayment by Buyer of undisputed amounts due to Supplier pursuant to
Article III Section 3.1 of this Agreement (after written notice from Supplier
and reasonable opportunity to cure, not to exceed “[Confidential]*” from the
date of written notice from Supplier);
     (ii) the breach by Buyer of any material term of this Agreement, provided
that Supplier shall have given written notice of such breach to Buyer pursuant
to Article X Section 10.4 of this Agreement, and Buyer shall have failed to cure
such breach within sixty (60) days after such notice; and,
 

*   
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     (iii) the insolvency of Buyer or if Buyer avails itself of the laws of any
jurisdiction for the protection of debtors, including, without limitation, the
appointment of a receiver or the like, a moratorium on payment of debt, a
petition, voluntary or involuntary, in bankruptcy or the like filed by or
against Supplier that is not dismissed within forty five (45) days of filing, or
an assignment of all or any portion of the assets of Buyer for the benefit of
its creditors.
8.4 Effect. Except as expressly provided herein, notwithstanding termination of
this Agreement, the right of termination provided in Article VIII Section 8.3 is
not exclusive of any remedies to which either party may otherwise be entitled at
law or in equity in the event of a breach of this Agreement. Each party shall
remain liable to the other party for any indebtedness or other liability or
obligation theretofore arising under this Agreement. The terms and conditions of
this Agreement shall apply to any Purchase Orders, that is consistent with past
practice and compliant with the terms of this Agreement, issued before any such
expiration or termination. The terms of this Agreement that would, by their
nature, survive termination, including, without limitation, the provisions of
Articles VI, VII and IX and the covenants, indemnities, representations and
warranties made by the parties therein, shall survive the expiration or
termination of this Agreement for any reason whatsoever and shall remain in full
force and effect for a period of three (3) years thereafter, except as otherwise
expressly provided herein or therein.
ARTICLE IX
INDEMNIFICATION
9.1 Indemnification by Supplier. With acknowledgment that terms and conditions
of this Section 9.1 have been expressly bargained for and are an essential part
of this Agreement and any Purchase Order submitted by Buyer for Yarns, and in
consideration of any and all purchases hereunder, herein and hereafter made by
Buyer from Supplier or from any Affiliates of Supplier, and by accepting a
Purchase Order, Supplier agrees that it shall indemnify, hold harmless and
defend (or in Buyer’s sole discretion, fund the cost of defending) Buyer as well
as Buyer’s directors, officers, employees, agents and shareholders (collectively
called “Buyer Indemnitees”) from and against any and all compensatory
liabilities, damages, losses, claims, lawsuits, proceedings, appeals,
assessments, fines, actions, causes of action, decrees, judgments, settlements,
court orders, investigations, civil penalties and/or demands of any kind, costs
(including attorneys’ fees and associated expenses), whether compensatory,
exemplary, punitive, special, consequential and/or incidental (collectively,
“Claims”, and each, a “Claim”), brought against or incurred by any Buyer
Indemnitee because of (i) any death, injury or damage to any Person or property
(including Buyer Indemnities’ property and employees) caused by Supplier or
(ii) any claim that any of the Yarns infringe or misappropriate any patent,
trademark, copyright or other intellectual property right, anywhere in the
world, except to the extent that the Yarns infringe because the infringement or
misappropriation is a direct result of the Specifications or instructions
provided by Buyer to Supplier. Provided however, excepting fraud, gross
negligence or willful misconduct attributable to Supplier, Supplier’s duty of
indemnity shall be limited to the maximum sum of $2,000,000.00. Each Buyer
Indemnitee shall have the right to participate with Supplier in the defense of
any Claim, which participation shall be at the Buyer Indemnities’ expense,
except that if Supplier shall have failed, upon the Buyer Indemnities’

 



--------------------------------------------------------------------------------



 



request, to assume the defense or to engage counsel reasonably satisfactory to
the Buyer Indemnitee, then Supplier shall reimburse the Buyer Indemnitee, on a
monthly basis, for all reasonable costs and expenses, including reasonable
attorneys’ fees, that the Buyer Indemnitee incurs in connection with the
defense. Supplier shall not be required to indemnify any Buyer Indemnitee
against or hold any Supplier Indemnitee harmless from Buyer’s gross negligence
or willful misconduct.
9.2 Indemnification by Buyer. With acknowledgment that terms and conditions of
this Section 9.2 have been expressly bargained for and are an essential part of
this Agreement and any performance thereunder, any acceptance or provision of
goods under any Purchase Order submitted by Buyer for Yarns, and in
consideration of any and all sales hereunder, herein and hereafter made to Buyer
by Supplier or any Affiliates of Supplier, and by accepting any and all such
goods, Buyer shall indemnify, hold harmless and defend (or in Supplier’s sole
discretion, fund the cost of defending) Supplier as well as Supplier’s
directors, officers, employees, agents and shareholders (collectively, with
Supplier, called “Supplier Indemnitees”) from and against any Claims brought
against or incurred by any Supplier Indemnitee because of (i) any death, injury
or damage to any Person or property (including Supplier Indemnities’ property
and employees) caused by Buyer; or (ii) any claim that any of the Yarns infringe
or misappropriate any patent, trademark, copyright or other intellectual
property right, anywhere in the world because the infringement or
misappropriation is a direct result of the Specifications or instructions
provided by Buyer to Supplier. Provided however, excepting fraud, gross
negligence or willful misconduct attributable to Buyer, Buyer’s duty of
indemnity shall be limited to the maximum sum of $2,000,000.00. Each Supplier
Indemnitee shall have the right to participate with Buyer in the defense of any
Claim, which participation shall be at Supplier Indemnities’ expense, except
that if Buyer shall have failed, upon the Supplier Indemnities’ request, to
assume the defense or to engage counsel reasonably satisfactory to Supplier
Indemnitee, then Buyer shall reimburse Supplier Indemnitee, on a monthly basis,
for all reasonable costs and expenses, including reasonable attorneys fees, that
the Supplier Indemnitee incurs in connection with the defense. Buyer shall not
be required to indemnify any Supplier Indemnitee against or hold any Supplier
Indemnitee harmless from Supplier’s gross negligence or willful misconduct.
ARTICLE X
GENERAL
10.1 Merger Clause. This Agreement, together with any other agreement, document
or instrument executed and delivered in connection with this Agreement that
makes specific reference to this Agreement, contains the final, complete and
exclusive statement of the agreement between the parties with respect to the
transactions contemplated herein, and all prior or contemporaneous written or
oral agreements with respect to the subject matter hereof are merged herein.
10.2 Amendments and Modifications. No change, amendment, qualification or
cancellation hereof shall be effective unless in writing that expressly
references this Agreement and such purpose and is executed by both parties to
the same instrument.

 



--------------------------------------------------------------------------------



 



10.3 Benefits and Binding Effect; Permitted Assigns. Buyer may assign any of its
rights or delegate any of its obligations under this Agreement, whether by
operation of law or otherwise, without the prior consent of Supplier, provided
Buyer shall remain liable for all Buyer obligations under this Agreement.
Supplier shall not assign any of its rights, nor delegate any of its duties,
under this Agreement to a competitor of Buyer without the prior written consent
of Buyer, which consent may be granted or withheld in Buyer’s sole and absolute
discretion Provided however, nothing in this Agreement shall prevent Supplier
from assigning or factoring any invoices issued hereunder to factors or from
pledging any receivables hereunder to lenders of Supplier. Any attempted
prohibited transfer, assignment or sublicense of this Agreement by Supplier
without Buyer’s prior written consent shall be a breach of this Agreement and
shall entitle the Buyer to terminate this Agreement under Section 8.3(a) or (b),
as applicable. This Agreement will be binding upon and will inure to the benefit
of Supplier, Buyer and their respective successors and permitted assigns.
Furthermore, in the event that Supplier is involved in a Change of Control (as
defined below), such an event shall be considered an assignment of this
Agreement subject to the written consent of Buyer. “Change of Control” means a
stock sale, reorganization, merger, consolidation or other form of corporate
transaction or series of transactions, in each case, with respect to which
Persons who were the shareholders of Supplier immediately prior to such stock
sale, reorganization, merger or consolidation or other transaction do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote generally in the election of directors of the sold,
reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such stock sale, reorganization, merger, consolidation or other
transaction.
10.4 Notices. All notices and demands hereunder ,but excluding communications in
the ordinary course of business between the parties’ Designated Representatives,
must be in writing and shall be deemed to have been duly given (a) when
personally delivered, (b) two (2) Business Days after being sent to the
recipient by reputable overnight courier service (charges prepaid), (c) when
sent via facsimile transmission with telephone confirmation, if sent during the
hours of 9:00 A.M. and 5:00 P.M. Eastern Time on a Business Day or, if sent at
any other time, at 9:00 A.M. on the next Business Day thereafter, (d) when sent
via electronic mail with telephone confirmation, if sent during the hours of
9:00 A.M. and 5:00 P.M. on a Business Day or, if sent at any other time, at 9:00
A.M. on the next Business Day thereafter, or (e) on the date of delivery shown
on the return receipt when placed in the United States Mail and forwarded by
Registered or Certified Mail, return receipt requested, postage prepaid,
addressed to the party to whom such notice is being given at the following
addresses:

If to Buyer:  
Hanesbrands Inc.
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105
Attn: Gerald Evans
Telephone: (336) 519-4780
Telecopy: (336) 519-0769
Electronic Mail: gerald.evans@hanesbrands.com

With a convenience copy (which shall not constitute or invalidate notice to
Buyer) to:

 



--------------------------------------------------------------------------------



 



   
Hanesbrands Inc. — Legal Department
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105
Attn: Joia M. Johnson
Telecopy: (336) 519-6447
Electronic Mail: joia.johnson@hanesbrands.com

If to Supplier:
Unifi Manufacturing, Inc.
7201 West Friendly Avenue
Greensboro, North Carolina 27410
Attn: Roger Berrier
Telephone: 336-316-5672
Telecopy: 336-316-5527
Electronic Mail: rberrier@unifi.com
With a convenience copy (which shall not constitute or invalidate notice to
Supplier) to:
Unifi Manufacturing, Inc.—Legal Department
7201 West Friendly Avenue
Greensboro, North Carolina 27410
Attn: Charles F. McCoy, General Counsel
Telecopy: (336) 856-4364
Electronic Mail: cmccoy@unifi.com
Notwithstanding the foregoing, in any case where this Agreement requires notice
to a Designated Representative of Buyer or Supplier, such notice shall be
sufficient when and only if given to such Designated Representative at the
address set forth above. Any party may change the address(es) to which notices
to it are to be sent by giving notice of such change to the other parties in
accordance with this Section.
10.5 Hanesbrands Global Standards For Suppliers. Buyer shall provide Supplier
with a copy of Hanesbrands Global Standards for Suppliers (the “Guidelines”) for
its use as well as review and use by its vendors or manufacturers. Buyer shall
also provide Supplier with a sufficient number of copies of the Guidelines in
the local language(s) of all applicable management and employees producing the
Yarns. Supplier hereby represents warrants and covenants that it (a) has
reviewed and understands the Guidelines provided to Supplier by Buyer and
designated “Copyright 2006, and (b) Supplier is presently in compliance and will
remain in compliance with all terms and provisions of the Guidelines during the
Term of this Agreement. Buyer will provide Supplier with any updated or amended
versions of the Guidelines during the Term of this Agreement, provided that
Supplier shall have no liability for any failure to comply with any amendment to
the Guidelines until Supplier has had a reasonable opportunity to adjust its
practices to conform to such amendments, provided that if Supplier cannot comply
with any modifications to the Guidelines or if such modification is unreasonable
in Supplier’s business

 



--------------------------------------------------------------------------------



 



judgment, then the matter shall be referred for dispute resolution under the
procedure set forth in Section 10.22 hereafter.
10.6 Labor Obligations of Supplier to Supplier’s Personnel. Both parties
acknowledge and agree that the labor responsibility of the employees, agents and
subcontractors of each party belong to such party, who shall absorb all the
liability, rights and obligations, being labor, civil and criminal that are an
outcome of the operation of the party, if any. The parties agree that if any of
one party’s personnel is physically injured, that party will have the exclusive
responsibility of covering the expenses of its personnel unless such injury is
caused by the other party or is subject to indemnification under Article IX.
Abiding by the general policies of Buyer, Supplier commits not to hire any
person of less than 18 years of age, to carry out any services of this
Agreement.
10.7 Waiver. No failure on the part of any party hereto to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof nor shall any single or partial exercise of any right, power or
remedy by any such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. No express waiver or assent by any
party hereto to any breach of or default in any term or condition of this
Agreement shall constitute a waiver of or an assent to any succeeding breach of
or default in the same or any other term or condition hereof.
10.8 Relationship of Parties.
     (a) Supplier is and shall remain an independent contractor, and this
Agreement is neither intended, nor shall it be construed, to establish the
relationship of employer and employee between Supplier and Buyer. Neither party
assumes any obligation or responsibility of any kind or nature whatsoever toward
the other, and neither party has any expectation of, or understanding with, the
other party except as expressly set forth herein. Neither party shall have the
authority to bind the other in any manner whatsoever without the express prior
written approval of such party. Neither party shall have any other rights,
power, and/or duties except as provided herein. Any action by a party made
without such prior approval is at the sole risk and liability of such party and
it shall, in such cases, be individually responsible for the payment of any and
all sums attributed or charged to the other party on account of any action by a
party not earlier authorized in writing by the other party. Each party shall be
responsible for (i) complying with all worker’s compensation, employer’s
liability, and other federal, state, county and municipal laws, ordinances,
rules and regulations required of an employer performing the obligations as
herein contemplated, and (ii) shall make all reports and remit all withholdings
or other deductions from the compensation paid to its personnel, if any, as may
be required by any federal, state, county and municipal laws, ordinances, rules
and regulations.
     (b) Neither party shall, without first obtaining the written consent of the
other party, in any manner advertise, publicize, publish or otherwise draw
attention to the fact that Supplier has furnished or contracted to furnish the
Buyer services, or disclose any of the details connected with this Agreement to
any third party, except as required for procurement of products and services for
use in the performance of this Agreement, and then only after the substance of
this prohibition is inserted in its orders and made binding upon any third
party. The terms of this Section 10.8 shall survive the termination or
expiration of this Agreement for a period of three

 



--------------------------------------------------------------------------------



 



(3) years. Notwithstanding the above, either party: (i) may disclose this
Agreement and the terms hereof to its accountants and attorneys; (ii) may make
any disclosure that it in good faith believes is required by law, regulation,
court order or subpoena, provided that prior to making such disclosure, such
party will provide the other party notice of the required disclosure so that
such party can, at its sole expense, seek a protective order to protect the
confidentiality of this Agreement or a ruling or determination that such
disclosure is not required; and (iv) may disclose this Agreement and terms
hereof to any parent or subsidiary of the party, to any lender or potential
lender of the party or its parents or subsidiaries, or to any potential
purchaser of the stock or assets of such party or any parent of the party;
provided that in the case of disclosure under this clause (iii), the party to
whom disclosure is made is advised of the restrictions on disclosure contained
in this Section and agrees to abide by such restrictions.
10.9 Force Majeure Event. Neither Supplier nor Buyer shall be liable to the
other for failure or delay in performing its obligations hereunder to the extent
that such failure or delay is due to war, fire, flood, earthquake, strike,
shortages of raw materials, riot, condemnation act of a court of competent
jurisdiction, trade restraint act by governmental authority, act of God, act of
terrorism, or other contingencies (a) that are beyond the reasonable control and
not arising out of the fault of the affected party, and (b) with respect to
which the affected party has been unable to overcome the impact thereof by the
exercise of due diligence and reasonable efforts, skill and care, including
through expenditure of reasonable sums of money (each, a “Force Majeure Event”).
The cause of any such failure or delay shall be remedied by the affected party
to the extent reasonably possible without undue delay, and performance shall be
resumed at the earliest practical time after cessation of such failure or delay;
provided, however, that neither Supplier nor Buyer shall be required to settle a
labor dispute against its own best judgment. Immediately upon notice of a Force
Majeure Event affecting Supplier, Buyer shall have the right to procure Yarn
from alternative suppliers until such Force Majeure Event has abated and
Supplier gives notice to Buyer that it is again able to supply Yarn to Buyer in
accordance with the terms of this Agreement.
10.10 THIS PROVISION INTENTIONALLY DELETED.
10.11 Further Documents and Actions. The parties hereby agree to take such
further actions, and to execute and deliver each to the other such further
documents, as may be necessary or convenient from time to time to more
effectively carry out the intent and purposes of this Agreement and to establish
and protect the rights and remedies created or intended to be created hereunder.
10.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
10.13 This provision intentionally deleted.
10.14 Captions. The captions are for convenience of reference only and shall not
be construed as a part of this Agreement.

 



--------------------------------------------------------------------------------



 



10.15 Governing Law. This Agreement, including its validity, interpretation and
performance, shall be governed by the laws of the State of North Carolina
without respect to the conflict of law principles thereof, and the parties
acknowledge and consent to the exclusive personal jurisdiction of federal and
state courts sitting in the State of North Carolina for the adjudication of any
dispute arising hereunder. Service regarding any dispute arising out of this
Agreement may be by certified mail return receipt requested or by personal
service or in such other manner as may be permissible under the rules of the
applicable court, provided a reasonable time for appearance is allowed.
10.16 Exhibits. All the Exhibits to this Agreement are incorporated herein by
reference and shall be deemed to be a part of this Agreement for all purposes.
10.17 Severability. The invalidity or unenforceability of any one or more
phrases, clauses, sentences, or provisions of this Agreement shall not affect
the validity or enforceability of the remaining portions of this Agreement or
any part thereof, unless the effect thereof would constitute a failure of
consideration for a substantial benefit for which the party adversely affected
thereby has bargained herein.
10.18 Insurance. Supplier will maintain the insurance coverages and comply with
all requirements set forth in Exhibit 10.18, attached hereto and incorporated
herein by reference. Such policies shall name “Hanesbrands Inc. and any and all
subsidiaries” as additional insureds with respect to commercial general
liability insurance and automobile liability insurance. A waiver of subrogation
shall be provided to Hanesbrands and any of its subsidiaries, with respect to
any commercial general liability and automobile liability coverages. Supplier
will submit proof of the insurance set forth in Exhibit 10.18 to Hanesbrands
upon request.
10.19 Publicity. Unless otherwise required by law, neither party shall, without
first obtaining the written consent of the other party, in any manner advertise,
publicize, publish or otherwise draw attention to the fact that the parties have
entered into this Agreement, the terms of the Agreement or that pursuant to this
Agreement Supplier shall furnish to Buyer the Yarns. Additionally, neither party
shall discuss the other party’s business with any news reporter (newspaper,
magazine, internet, television or radio) either on or off the record, or in
speaking at any public occasion or before any audience disclose or refer to the
parties’ relationship.
10.20 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original but all of which shall
constitute one and the same instrument.
10.21 Time is of the Essence. The parties agree that time is of the essence in
the performance of this Agreement. Supplier represents that it has sufficient
resources so that the work can be performed within commercially reasonable the
time frames (which may vary, depending upon the nature of the matter) or as
otherwise agreed by the parties.
10.22 Dispute Resolution. The parties agree to attempt to resolve all disputes
by consultation between the Designated Representatives. If any dispute is not
resolved in this manner within thirty (30) days of notice thereof by one
Representative to the other, then either party may request the matter be
resolved by binding arbitration in the City of Winston Salem, North Carolina
under the Rules of the General Arbitration Counsel of the Textile and Apparel

 



--------------------------------------------------------------------------------



 



Industries. Judgment upon the award rendered may be entered by any Court having
jurisdiction thereof.
10.23 Buyer’s Standard Terms Of Purchase. The Buyer’s Standard Terms Of Purchase
shall not apply to this Agreement, the purchase and/or sale of Yarns or any
other transactions arising out of or as a consequence of this Agreement.
Balance of page intentionally blank

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives, as of the day and year
first written above.

                              Hanesbrands Inc.

      Unifi Manufacturing, Inc.

   
/s/ Gerald Evans
            /s/ Roger Berrier                          By:  Gerald Evans        
By:  Roger Berrier       Title:  President, International Business
and Global Supply Chain
 
      Title:  Executive Vice President — Sales,
Marketing and Asian Operations        

 



--------------------------------------------------------------------------------



 



Appendix A-1 — Purchase Price

                                                                               
                                                                               
                                      Clarksville   Camuy                      
  Current Unifi   Core   Text   Text       Core   Cover   Core   Cover   Core  
%           Product       Total       Total     Hosiery SAP #   Intimates SAP #
  Orig A Item   Description   Base Item #   Denier   Den   Fill   TPI   Supplier
  Supplier   Price   Price   %   Cover   “[*]”   “[*]”   Price   Freight   Price
  Freight   Price   Notes
2000008
  YN002IXNC0000000   Orig A   N 20/7 TX S   N30S4500             20       7    
“[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”  
“[*]”   “[*]”   “[*]”   “[*]”        
2000009
  YN002JXNC0000000   Orig A   N 20/7 TX Z   N30S4501             20       7    
*   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000013
  N/A   Orig A   N 40/13 TX S   N30S6640             40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000013
  YN004IXNC0000000   Orig A   N 40/13 TX S   N30S6630             40       13  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000014
  N/A   Orig A   N 40/13 TX Z   N30S6641             40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000014
  YN004JXNC0000000   Orig A   N 40/13 TX Z   N30S6631             40       13  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000019
  N/A   Orig A   N 70/34 TX S   N30S8410             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000020
  N/A   Orig A   N 70/34 TX Z   N30S8411             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000023
  N/A   Orig A   N 15/7 TX S   N30S4510             15       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2000024
  N/A   Orig A   N 15/7 TX Z   N30S4511             15       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2000033
  YN004CXNC0000000   Orig A   N 40/34 TX S   N30S8450             40       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000033
  YN004CXNC0000000   Orig A   N 40/34 TX S   TBD             40       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000033
  YN004CXNC0000000   Orig A   N 40/34 TX S   N30S8470             40       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000034
  YN004DXNC0000000   Orig A   N 40/34 TX Z   N30S8451             40       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000034
  YN004DXNC0000000   Orig A   N 40/34 TX Z   TBD             40       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000034
  YN004DXNC0000000   Orig A   N 40/34 TX Z   N30S8471             40       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000037
  YN002VXNC0000000   Orig A   N 60/68 TX S   TBD             60       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000038
  YN002WXNC0000000   Orig A   N 60/68 TX Z   TBD             60       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000041
  N/A   Orig A   N 2/40/46   TBD             40       46     *   *   *   *   *  
*   *   *   *   *   *   *   *   *        
2000048
  YN002DXNC0000000   Orig A   N 80/92 TX S   TBD             80       92     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000049
  YN002EXNC0000000   Orig A   N 80/92 TX Z   TBD             80       92     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000067
  N/A   Orig A   SC SP 10-N 23/28 TX   C3LS024M     10       23       28     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000066
  N/A   Orig A   SC SP 10-N 23/28 TX   C3LS024M     10       23       28     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000077
      Orig A   20 SC 1/20/7 (S)   C3MS143M     20       20       7     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2000078
      Orig A   20 SC 1/20/7 (Z)   C3MS143M     20       20       7     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
 
      Orig A   20 SC 1/20/7 (S)   TBD     20       20       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
 
      Orig A   20 SC 1/20/7 (Z)   TBD     20       20       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2000085
  N/A   Orig A   AC SP 10-N 40/34 TX   TBD     10       40       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2000086
  N/A   Orig A   AC SP 10-N 40/34 TX   TBD     10       40       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2000087
  N/A   Orig A   70|1|40|13||||||38.44|61.56||Z|   C3MS179M     70       40    
  13     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000088
  N/A   Orig A   70|1|40|13||||||38.44|61.56||Z|   C3MS179M     70       40    
  13     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000093
  N/A   Orig A   70|1|70|34||||||19.89|80.11||S|   TBD     70       70       34
    *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000093
  N/A   Orig A   70|1|70|34||||||19.89|80.11||S|   C3MS181M     70       70    
  34     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000094
  N/A   Orig A   70|1|70|34||||||19.89|80.11||S|         70       70       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000094
  N/A   Orig A   70|1|70|34||||||19.89|80.11||S|   C3MS181M     70       70    
  34     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000097
  N/A   Orig A   SC SP 20-N 15/7 R   TBD     20       15       7     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000098
  N/A   Orig A   SC SP 20-N 15/7 R   TBD     20       15       7     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
 
      Orig A   20 SC 70/34 TX   TBD     20       70       34     *   *   *   *  
*   *   *   *   *   *   *   *   *   *        

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-1 — Purchase Price

                                                                               
                                                                               
                                      Clarksville   Camuy                      
  Current Unifi   Core   Text   Text       Core   Cover   Core   Cover   Core  
%           Product       Total       Total     Hosiery SAP #   Intimates SAP #
  Orig A Item   Description   Base Item #   Denier   Den   Fill   TPI   Supplier
  Supplier   Price   Price   %   Cover   "[*]"   "[*]"   Price   Freight   Price
  Freight   Price   Notes
 
      Orig A   20 SC 70/34 TX   TBD     20       70       34     *   *   *   *  
*   *   *   *   *   *   *   *   *   *        
2000109
      Orig A   20 SC 70/34 TX   C3MS164M     20       70       34     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2000110
      Orig A   20 SC 70/34 TX   C3MS164M     20       70       34     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2000114
  YN002LXNC0000000   Orig A   20|1|40|34||||||12.59|87.41||S   C3MS174M,
C3MS188M     20       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *        
2000115
  YN002MXNC0000000   Orig A   20|1|40|34||||||12.59|87.41||Z|   C3MS174M,
C3MS188M     20       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *        
2000114
  YN002LXNC0000000   Orig A   20|1|40|34||||||12.59|87.41||S   C3MS183M,
C3MS192M     20       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *        
2000115
  YN002MXNC0000000   Orig A   20|1|40|34||||||12.59|87.41||Z|   C3MS183M,
C3MS192M     20       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *        
2000116
  N/A   Orig A   SC 20 1/70/34 AC   TBD     20       70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000116
  N/A   Orig A   SC 20 1/70/34 AC   C3MS318J     20       70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000117
  N/A   Orig A   SC 20 1/70/34 AC   TBD     20       70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000117
  N/A   Orig A   SC 20 1/70/34 AC   C3MS318J     20       70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000122
  N/A   Orig A   SC SP 10-N 80/92   TBD     10       80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000122
  N/A   Orig A   SC SP 10-N 80/92   C3LS159M     10       80       92     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000122
  N/A   Orig A   SC SP 10-N 80/92   TBD     10       80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000123
  N/A   Orig A   SC SP 10-N 80/92   TBD     10       80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000123
  N/A   Orig A   SC SP 10-N 80/92   C3LS159M     10       80       92     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000123
  N/A   Orig A   SC SP 10-N 80/92   TBD     10       80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000151
  N/A   Orig A   20|1|20|7||||||46.32|53.68||Z|   C3MS177M     70       20      
7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000151
  N/A   Orig A   20|1|20|7||||||46.32|53.68||Z|   TBD     70       20       7  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000152
  N/A   Orig A   20|1|20|7||||||46.32|53.68||Z|   C3MS177M     70       20      
7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000152
  N/A   Orig A   20|1|20|7||||||46.32|53.68||Z|   TBD     70       20       7  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000171
  N/A   Orig A   SC SP 15-N 14/10 TX   C3MS117M     15       14       10     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000172
  N/A   Orig A   SC SP 15-N 14/10 TX   C3MS117M     15       14       10     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2000176
  YN005UXNC0000000   Orig A   70|1|20|7||||||46.32|53.68||Z|   C3MS178M     70  
    20       7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000179
  YN005VXNC0000000   Orig A   70|1|20|7||||||46.32|53.68||Z|   C3MS178M     70  
    20       7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000196
  YN004AXNC0000000   Orig A   SC SP 140-N 4/34 TX   C3MS173M, C3MS185M     140  
    40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *      
 
2000197
  YN004BXNC0000000   Orig A   SC SP 140-N 4/34 TX   C3MS173M, C3MS185M     140  
    40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *      
 
2000204
  N/A   Orig A   SC SP 20-N 10/7 R   C3MS160M, C3MS134M     20       10       7
    *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000205
  N/A     10     SC SP 20-N 10/7 R   C3MS160M, C3MS134M     20       10       7
    *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000204
  N/A   Orig A   SC SP 20-N 10/7 R   C3YS167M     20       10       7     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000205
  N/A     10     SC SP 20-N 10/7 R   C3YS167M     20       10       7     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2000207
  YN007VXNC0000000   Orig A   AC SP 20-N 15/7 TX   C3MS319J     20       15    
  7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
N/A
  N/A   Orig A   AC SP 20-N 20/7 TX   TBD     20       20       7     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2000208
  YN007WXNC0000000   Orig A   AC SP 20-N 15/7 TX   C3MS319J     20       15    
  7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000258
  N/A   Orig A   N 70/34 TX AE 2   N30S8422             70       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2000258
  N/A   Orig A   N 70/34 TX AE 2   N30S8302             70       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2000300
  N/A   Orig A   SC 10-N 7/5   C3LS030M     10       7       5     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2000300
  N/A   Orig A   SC 10-N 7/5   C3LS030M     10       7       5     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2100000
  YNC01S   Orig A   SC SP 40-N 20/7 TX   C3MS136M     40       20       7     *
  *   *   *   *   *   *   *   *   *   *   *   *   *        
2100001
  YNC01T   Orig A   SC SP 40-N 20/7 TX   C3MS136M     40       20       7     *
  *   *   *   *   *   *   *   *   *   *   *   *   *        
2101635
  YN0064XNC0000000   Orig A   N 40/34 TX 2   N30S8482             40       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *        

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-1 — Purchase Price

                                                                               
                                                                               
                                      Clarksville   Camuy                      
  Current Unifi   Core   Text   Text       Core   Cover   Core   Cover   Core  
%           Product       Total       Total     Hosiery SAP #   Intimates SAP #
  Orig A Item   Description   Base Item #   Denier   Den   Fill   TPI   Supplier
  Supplier   Price   Price   %   Cover   "[*]"   "[*]"   Price   Freight   Price
  Freight   Price   Notes
2101635
  YN0064XNC0000000   Orig A   N 40/34 TX 2 ply   N30S8392             40      
34     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2116274
  YN003MXNC0000000   Orig A   70|1|40|34||||||29.4|70.6||Z|   C3MS186M     70  
    40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *      
 
2116275
  YN003NXNC0000000   Orig A   70|1|40|34||||||29.4|70.6||Z|   C3MS186M     70  
    40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *      
 
2117111
  YN0075XNC0000000   Orig A   N 60/68 TX 2   TBD             60       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *        
2121154
      Orig A   DC SP 20-N 5/4 R   C3M5142R     20       5       4     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2123162
  N/A   Orig A   20|1|7|5|NYLON
66|1|7|5|NYLON
66|26.12|37.84|36.04|S/Z|   C3MS149R     20       7       5     *   *   *   *  
*   *   *   *   *   *   *   *   *   *        
2129687
  N/A   Orig A   SC SP 20-N 7/5 R   C3MS138M     20       7       5     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2129656
  N.A   Orig A   SC SP 20-N 7/5 R   C3MS138M     20       7       5     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2131540
  N/A   Orig A   DC 20|1|10|7|NYLON
66|1|10|7|NYLON
65|19.6|40.81|398.59|S/Z|   C3MS144R     20       10       7     *   *   *   *  
*   *   *   *   *   *   *   *   *   *        
 
      Orig A   SC SP 20-N 80/92 TX   TBD     20       80       92     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
 
      Orig A   SC SP 20-N 80/92 TX   TBD     20       80       92     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
 
  YN004EXNC0000000   Orig A   SC SP 20-N 80/92 TX   C3MS163M     20       80    
  92     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
 
  YN004FXNC0000000   Orig A   SC SP 20-N 80/92 TX   C3MS163M     20       80    
  92     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2163324
      Orig A   SC SP 20-N 15/5 BC   C3MS139M     20       15       5     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2163325
      Orig A   SC SP 20-N 15/5 BC   C3MS139M     20       15       5     *   *  
*   *   *   *   *   *   *   *   *   *   *   *        
2150009
  YN003PXNC0000000   Orig A   SC SP 18-N 23/28 TX   C3LS020M     18       23    
  28     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2150010
  YN003QXNC0000000   Orig A   SC SP 18-N 23/28 TX   C3LS020M     18       23    
  28     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2150087
  N/A   Orig A   SC 20 1/40/13 T65   C3MS033M     20       40       13     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2150086
  N/A   Orig A   SC 20 1/40/13 T65   C3MS033M     20       40       13     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2151953
  N/A   Orig A   DC 40-N 10/7   C3MS145R     40       10       7     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2151953
  N/A   Orig A   DC 40-N 10/7   TBD     40       10       7     *   *   *   *  
*   *   *   *   *   *   *   *   *   *        
2154303
  N/A   Orig A   SC SP 140-N 40/13 T   C3MS150M, C3MS194M     140       40      
13     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2154304
  N/A   Orig A   SC SP 140-N 40/13 T   C3MS150M, C3MS194M     140       40      
13     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2155728
  YN005QXNC0000000   Orig A   SC DU 35-N 23/28 TX   C3LS008M     35       23    
  28     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2155729
  YN005RXNC0000000   Orig A   SC DU 35-N 23/28 TX   C3LS008M     35       23    
  28     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2159244
  N/A   Orig A   SC SP 15-N 7/5R   C3NS021M     15       7       5     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2159245
  N/A   Orig A   SC SP 15-N 7/5R   C3NS021M     15       7       5     *   *   *
  *   *   *   *   *   *   *   *   *   *   *        
2159244
  N/A           SC SP 15-N 7/5R   C3YS191R, C3YS195R     15       7       5    
*   *   *   *   *   *   *   *   *   *   *   *   *   *        
2159245
  N/A   Orig A   SC SP 15-N 7/5R   C3YS191R, C3YS195R     15       7       5    
*   *   *   *   *   *   *   *   *   *   *   *   *   *        
2159244
  N/A   Orig A   SC SP 15-N 7/5R   TBD     15       7       5     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2159245
  N/A   Orig A   SC SP 15-N 7/5R   TBD     15       7       5     *   *   *   *
  *   *   *   *   *   *   *   *   *   *        
2162851
  N/A   Orig A   SC SP 18-N 30/34   C3LS044M     18       30       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2162852
  N/A   Orig A   SC SP 18-N 30/34   C3LS044M     18       30       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *        
2163326
  N/A   Orig A   20|1|17|7|NYLON 65|||||25 31|74 69|S   C3MS141M     20       17
      7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2163327
  N/A   Orig A   20|1|17|7|NYLON 65|||||25 31|74 69|S   C3MS141M     20       17
      7     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2163747
  N/A   Orig A   15|1|30|34|||||||11.98|88.02|Z|   C3MS11BM     15       30    
  34     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2163748
  N/A   Orig A   15|1|30|34|||||||11.98|88.02|Z|   C3MS11BM     15       30    
  34     *   *   *   *   *   *   *   *   *   *   *   *   *   *        
2000039
  N/A   Orig A   N 40/45 TX S   N3050940             40       46     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        
2000040
  N/A   Orig A   N 40/45 TX Z   N3050941             40       46     *   *   *  
*   *   *   *   *   *   *   *   *   *   *        

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-1 — Purchase Price

                                                                               
                                                                               
                          Clarksville   Camuy     Hosiery       Orig A      
Current Unifi   Core   Text   Text       Core   Cover   Core   Cover   Core   %
          Product       Total       Total     SAP #   Intimates SAP #   Item  
Description   Base Item #   Danier   Den   Fill   TPI   Supplier   Supplier  
Price   Price   %   Cover   “[*]”   “[*]”   Price   Freight   Price   Freight  
Price   Notes  
2164217
  YN002RXNC000000   Orig A   SC 40-N 23/28 TX   C3MS140M     40       23      
28     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2164218
  N/A   Orig A   SC 40-N 23/28 TX   C3MS140M     40       23       28     *   *
  *   *   *   *   *   *   *   *   *   *   *   *    
2165039
  N/A   Orig A   10|1|40|46||||||7 37|92.63||Z|   C3MS053M     10       40      
45     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2165040
  N/A   Orig A   10|1|40|46||||||7 37|92.63||Z|   C3MS053M     10       40      
46     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2165147
  N/A   Orig A   SC 210 1/70/34   C3LSD54M     210       70       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *    
2165530
  N/A   Orig A   SC 10-N2/40/34   TBD     10       40       34     *   *   *   *
  *   *   *   *   *   *   *   *   *   *    
2165530
  N/A   Orig A   SC 10-N2/40/34   TBD     10       40       34     *   *   *   *
  *   *   *   *   *   *   *   *   *   *    
2165531
  N/A   Orig A   SC 10-N2/40/34   TBD     10       40       34     *   *   *   *
  *   *   *   *   *   *   *   *   *   *    
2165531
  N/A   Orig A   SC 10-N2/40/34   TBD     10       40       34     *   *   *   *
  *   *   *   *   *   *   *   *   *   *    
2165538
  N/A   Orig A   10|2|40|34|PASTELLE||3.87|96.13|||   TBD     10       40      
34     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2165539
  N/A   Orig A   10|2|40|34|PASTELLE||3.87|96.13|||   TBD     10       40      
34     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2167110
  N/A   Orig A   30|1|15|5|||33.32|56.68||S   C3MS123M     30       15       5  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2167111
  N/A   Orig A   30|1|15|5|||33.32|56.68||S   C3MS123M     30       15       5  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2167743
  N/A   Orig A   70|1|40|34||||||30.97|69.03||Z|   C3MS123M, C3MS193M     70    
  40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2167744
  N/A   Orig A   70|1|40|34||||||30.97|69.03||Z|   C3MS128M, C3MS193M     70    
  40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2168411
  N/A   Orig A   SC 40-N 17/7 EVERSHEER   C3MS079M     40       17       7     *
  *   *   *   *   *   *   *   *   *   *   *   *   *    
2168412
  N/A   Orig A   SC 40-N 17/7 EVERSHEER   C3MS079M     40       17       7     *
  *   *   *   *   *   *   *   *   *   *   *   *   *    
2168413
      Orig A   70|1|17|7|NYLON EVERSHEER|||||53.47|46.53||S|   C3MS146M     70  
    17       7     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2168414
      Orig A   70|1|17|7|NYLON EVERSHEER|||||53.47|46.53||Z|   C3MS146M     70  
    17       7     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2169448
  TBD   Orig A   40 SC 1/80/92 S   C3MS089M     40       80       92     *   *  
*   *   *   *   *   *   *   *   *   *   *   *    
2169449
  TBD   Orig A   40 SC 1/80/92 Z   C3MS089M     40       80       92     *   *  
*   *   *   *   *   *   *   *   *   *   *   *    
2169501
  TBD   Orig A   40 SC 1/40/34 S   C3MS087M     40       40       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *    
2169502
  TBD   Orig A   40 SC 1/40/34 Z   C3MS087M     40       40       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *    
2000019
  N/A   Orig A   N 70/34 TX S   N30S8290             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *    
2000020
  N/A   Orig A   N 70/34 TX Z   N30S8291             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *    
2167397
  YN003RXNC000000   Orig A   70 SC 1/80/92 S   C3MS131M     70       80       92
    *   *   *   *   *   *   *   *   *   *   *   *   *   *    
N/A
  YN003RXNC000000   Orig A   70 SC 1/80/92 S   TBD     70       80       92    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2167398
  YN003SXNC000000   Orig A   70 SC 1/80/92 Z   C3MS131M     70       80       92
    *   *   *   *   *   *   *   *   *   *   *   *   *   *    
N/A
  YN003SXNC000000   Orig A   70 SC 1/80/92 Z   TBD     70       80       92    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
N/A
  YN003VXNC000000   Orig A   SC 210 1/40/13   C3LSD11M     210       40       13
    *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2129689
  YN004GXNC000000   Orig A   SC 20-N 15/7 TX   C3MS137M     20       15       7
    *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2129690
  YN004HXNC000000   Orig A   SC 20-N 15/7 TX   C3MS137M     20       15       7
    *   *   *   *   *   *   *   *   *   *   *   *   *   *    
N/A
  YN0056WHT000Z000   Orig A   N 70/34 TX Z   N30S8360             70       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *    
N/A
  YN0854WHT000S000   Orig A   N 70/34 TX S   N30S8381             70       34  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2000037
  YN002VXNC000000   Orig A   N 70/68 TX S   TBD             70       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *    
2000038
  YN002WXNC000000   Orig A   N 70/68 TX Z   TBD             70       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *    
2117111
  YN0075XNC000000   Orig A   N 70/68 TX 2   TBD             70       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *    
2000037
  YN002VXNC000000   Orig A   N 68/68 TX S   N30S8260             68       68    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2000038
  YN002WXNC000000   Orig A   N 68/68 TX Z   N30S8261             68       68    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2000037
  YN002VXNC000000   Orig A   N 68/68 TX S   N30S8340             68       68    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2000038
  YN002WXNC000000   Orig A   N 68/68 TX Z   N30S8341             68       68    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2117111
  YN0075XNC000000   Orig A   N 68/68 TX 2   N30S8362             68       68    
*   *   *   *   *   *   *   *   *   *   *   *   *   *    
2117111
  YN0075XNC000000   Orig A   N 68/68 TX 2   TBD             68       68     *  
*   *   *   *   *   *   *   *   *   *   *   *   *    
2117111
  YN0075XNC000000   Orig A   N 70/68 TX 2 Full Dull   TBD             70      
68     *   *   *   *   *   *   *   *   *   *   *   *   *   *    
2117111
  YN0075XNC000000   Orig A   N 70/68 TX 2 Full Dull   TBD             70      
68     “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”  
“[*]”   “[*]”   “[*]”   “[*]”   “[*]”    

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



Appendix A-2 — Purchase Price

                                                                               
                                                                               
              Clarksville   Camuy   La Libertad   Mt. Airy Hosiery       Sock  
Orig A       Current   Core   Text   Text       Core   Cover   Core   Cover  
Product       Total       Total       Total       Total SAP #   Intimates SAP #
  SAP #   Item   Description   Unifi Item #   Danier   Den   Fll   TPI  
Supplier   Supplier   %   %   Price   Freight   Price   Freight   Price  
Freight   Price   Freight   Price
2000039
          Orig A   UNF N 40/46 TX S   N3050940             40       46     “[*]”
  “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”
  “[*]”   “[*]”   “[*]”
2000040
          Orig A   UNF N 40/46 TX Z   N3050941             40       46     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
2000067
          Orig A   10|1|23|26||||| |12.88|87.12   C3ES154M     10       23      
23     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000068
          Orig A   10|1|23|26||||| |12.68|87.12   C3ES154M     10       23      
23     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000085
          Orig A   10|1|49|34||||||8.21|91.79 Atr Covered S twist   C3ES316J,
C3ES323J     10       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *
2000065
          Orig A   10|1|40|34||||||8.21|91.79 Air covered Z twist   C3ES316J,
C3ES323J     10       40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *
2000213
          Orig A   36D DC 20/7 Flat Nylon Cover   C3E5130R     350       20    
  7     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000235
          Orig A   1|70|34|S TWIST|NYLON CO-POLYMER|SEMI DULL|STRETCH|ROUND|NON
TS|BLACK   N3051420             70       34     *   *   *   *   *   *   *   *  
*   *   *   *   *   *
2000259
          Orig A   2/70/34 TX Sewing Yarn Natural   TBD             70       34
    *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000296
          Orig A   20|1|11|5||||||32.66|67.34 S   C3MS142M     20       11      
5     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000297
          Orig A   20|1|11|5||||||32.66|67.34 Z   C3MS142M     20       11      
5     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000300
          Orig A   10|1|7|5||||||29.47|70.53   C3ES155M     10       7       5  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *
2000301
          Orig A   10|1|7|5||||||29.47|70.53   C3ES155M     10       7       5  
  *   *   *   *   *   *   *   *   *   *   *   *   *   *
2107413
          Orig A   1|11|5|NYLON 6.6|SEMI DULL|STRETCH|ROUND|NON TS|NATURAL|  
N3090030             11       5     *   *   *   *   *   *   *   *   *   *   *  
*   *   *
2107414
          Orig A   1|11|5|NYLON 6.6|SEMI DULL|STRETCH|ROUND|NON TS|NATURAL|  
N3090031             11       5     *   *   *   *   *   *   *   *   *   *   *  
*   *   *
2121150
          Orig A   1|50|24|S TWIST|NYLON 6|BRIGHT||TRILOBAL|TS|   N3037990      
      60       24     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2121151
          Orig A   1|50|24|S TWIST|NYLON 6|BRIGHT||TRILOBAL|TS|   N3037991      
      60       24     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2146956
          Orig A   UNF N 23|28 TX S   TBD             23       28     *   *   *
  *   *   *   *   *   *   *   *   *   *   *
2147047
          Orig A   UNF N 23|28 TX Z   TBD             23       28     *   *   *
  *   *   *   *   *   *   *   *   *   *   *
2147551
          Orig A   |1|60|1||1|20|7|NYLON 65||81.64|18.36|   C3H9493J            
              *   *   *   *   *   *   *   *   *   *   *   *   *   *
2154357
          Orig A   2|60|24|2 PLY|NYLON 6|BRIGHT||TRILOBAL|TS|   N3038022        
    60       24     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2165528
  YN007EXNC0000000       Orig A   2|40|34|2 PLY|CATIONIC|SEMI
DULL|STRETCH|ROUND|TS| Cationic Pastelle   N3090402             40       34    
*   *   *   *   *   *   *   *   *   *   *   *   *   *
2165529
  YN003UXNC0000000       Orig A   2|40|34|2 PLY|NYLON 6.6|DEEP DYE SEMI
DULL|STRETCH|ROUND|TS|   N3038092             40       34     *   *   *   *   *
  *   *   *   *   *   *   *   *   *
2165530
          Orig A   10|2|40|34||||||3.99|96.01 (HNF Fiber)   C3ES166M, C3ES189M  
  10       40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2165531
          Orig A   10|2|40|34||||||3.99|96.01 (HNF Fiber)   C3ES166M, C3ES189M  
  10       40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2165532
          Orig A   10|2|40|34|COLORWISE||3.83|96.17||   C3ES158M     10       40
      34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2165537
          Orig A   10|2|40|34|COLORWISE||3.83|96.17||   C3ES158M     10       40
      34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2172970
          Orig A   2|50|40|2 PLY|NYLON 6.6|SEMI DULL|STRETCH|ROUND|TS   N3052642
            50       40     *   *   *   *   *   *   *   *   *   *   *   *   *  
*
2172972
          Orig A   15 AC 1/50/40 S twist   C3MS309J     15       50       40    
*   *   *   *   *   *   *   *   *   *   *   *   *   *
2172973
          Orig A   15 AC 1/50/40 Z twist   C3MS309J     15       50       40    
*   *   *   *   *   *   *   *   *   *   *   *   *   *
2174180
  YN003FXNC0000000       Orig A   20|1|40|34||||||16|84 AC, Textured Nylon S
twist   C3E9675K     20       40       34     *   *   *   *   *   *   *   *   *
  *   *   *   *   *
2174161
  YN003GXNC0000000       Orig A   20|1|40|34||||||16|84 AC, Textured Nylon Z
twist   C3E9675K     20       40       34     *   *   *   *   *   *   *   *   *
  *   *   *   *   *
2174182
  YN008JXNC0000000       Orig A   70|1|40|34||||||35.74|64.26|   C3MS320J     70
      40       34     *   *   *   *   *   *   *   *   *   *   *   *   *   *

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-2 — Purchase Price

                                                                               
                                                                     
Clarksville   Camuy   La Libertad   Mt. Airy Hosiery       Sock   Orig A      
Current   Core   Text   Text       Core   Cover   Core   Cover   Product      
Total       Total       Total       Total SAP #   Intimates SAP #   SAP #   Item
  Description   Unifi Item #   Danier   Den   Fll   TPI   Supplier   Supplier  
%   %   Price   Freight   Price   Freight   Price   Freight   Price   Freight  
Price
2174183
  YNO06KXNC0000000       Orig A   70|1|40|34||||||35.74|64.26|   C3MS320J   70  
40   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2176434
          Orig A   20|1|40|34||||||12.38|87.52 Colorwise S twist   C3E2076M   20
  40   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2176435
          Orig A   20|1|40|34||||||12.38|87.52 Colorwise Z twist   C3E2076M   20
  40   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2176467
          Orig A   15 AC 1/14/10   C3MS317J   15   14   10   *   *   *   *   *  
*   *   *   *   *   *   *   *   *
2176469
          Orig A   15 AC 1/14/10   C3MS317J   15   14   10   *   *   *   *   *  
*   *   *   *   *   *   *   *   *
2176963
  YN009CXNC0000000       Orig A   70|1|26|20||||||39.14|60.86|   C3ES162M   70  
26   20   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2176964
  YN009DXNC0000000       Orig A   70|1|26|20||||||39.14|60.86|   C3ES162M   70  
26   20   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2177887
          Orig A   20 SC 50/92   C3MS171M   20   50   92   *   *   *   *   *   *
  *   *   *   *   *   *   *   *
2177888
          Orig A   20 SC 50/92   C3MS171M   20   50   92   *   *   *   *   *   *
  *   *   *   *   *   *   *   *
 
  YN002KXNC0000000       Orig A   210|1|70|34||||||41.27|58.73   C3ES157M   210
  70   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YN002ZXNC0000000       Orig A   40|1|40|34||||||20.93|79.07   C3L2151M,
C3L2122M   40   40   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YN003AXNC0000000       Orig A   40|1|40|34||||||20.93|79.07   C3L2151M,
C3L2122M   40   40   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YN003VXNC0000000       Orig A   210|1|40|13||||||53.76|46.24   C3ES175M   210
  40   13   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2180067
  YN007QXNC0000000       Orig A   1|70|46|S Universal Novva   N3050630       70
  46   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2180065
  YN007RXNC0000000       Orig A   1|70|46|Z Universal Novva   N3050631       70
  46   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YND07SXNC0000000       Orig A   2|7D|46|2 PLY|NYLON   N3052542       70   45  
*   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YND08LXNC0000000       Orig A   1/7D/34 recycled Nylon S twist   N3054520    
  70   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YND08MXNC0000000       Orig A   1/7D/34 recycled Nylon Z twist   N3054521    
  70   34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YND06SXNDC0000000       Orig A   30 SC 1/11/5 Tex. 36 TPI   C3MS146M   30   11
  5   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YNDO8TXNC0000000       Orig A   30 SC 1/11/5 Tex. 36 TPI   C3MS146M   30   11
  5   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YNDO8XXNC0000000       Orig A   2|70|68|2PLY|ARAFELLE||NYLON   N3038552      
70   68   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
              6.6|S/D|STRETCH|ROUND|TS                                          
                             
 
  YND09FXNC0000000       Orig A   2/70/68 Deep Dye   N3038432       70   68   *
  *   *   *   *   *   *   *   *   *   *   *   *   *
 
      2250   Orig A   20|1|70|34||||||7.19|92.81||   TBD   20   70   34   *   *
  *   *   *   *   *   *   *   *   *   *   *   *
 
  |   2252   Orig A   20|2|70|34|NYLON 66|||||3.9|96.1|||   TBD   20   70   34  
*   *   *   *   *   *   *   *   *   *   *   *   *   *
 
      19130   Orig A   2/30/10 Stretch Natural Nylon   N3090562       30   10  
*   *   *   *   *   *   *   *   *   *   *   *   *   *
 
      19395   Orig A   |70|34|Z TWIST|NYLON 6.6|SEMI   N3034991       70   34  
*   *   *   *   *   *   *   *   *   *   *   *   *   *
 
              DULL|STRETCH|ROUND|TS|NATURAL Universal                          
                                             
 
      19592   Orig A   2|70|34|2 PLY|NYLON CO-POLYMER|SEMI   N3051412       70  
34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
              DULL|STRETCH|ROUNDS|TS| Solution Dye black                        
                                               
 
      19594   Orig A   2|70|34|2 PLY|NYLON 6.6 |SEMI DULL||   N3033412       70
  34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
              |TS| Universal FF OIL                                            
                           
 
      19595   Orig A   2/70/68 FD Whites Only   N3010342       70   68   *   *  
*   *   *   *   *   *   *   *   *   *   *   *
 
          Orig A   10|1|80|92||||| |4.06| 95.94 Unbranded   TBD   10   80   92  
*   *   *   *   *   *   *   *   *   *   *   *   *   *
2155530
          Orig A   10|2|40|34||||| |3.99|96.01 (UNF Fiber)   C3ES172M   10   40
  34   *   *   *   *   *   *   *   *   *   *   *   *   *   *
2155531
          Orig A   10|2|40|34||||| |3.99|96.01 (UNF Fiber)   C3ES172M   10   40
  34   *   *   *   *   *   *   *   *   *   *   *   *   *   *

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-2 — Purchase Price

                                                                               
                                          Current                              
                    Clarksville   Camuy   La Libertad   Mt. Airy Hosiery  
Intimates   Sock   Orig A       Unifi   Core   Text   Text       Core   Cover  
Core   Cover   Product       Total       Total       Total       Total SAP #  
SAP #   SAP #   Item   Description   Item #   Danier   Den   Fll   TPI  
Supplier   Supplier   %   %   Price   Freight   Price   Freight   Price  
Freight   Price   Freight   Price
 
        Orig A   20|1|15|7||||| |32.90|67.10|
UNF   C3MS312J
C3MS321J     20       15       7     *   *   *   *   *   *   *   *   *   *   *  
*   *   *
 
        Orig A   UNF N 20/7 TX S   TBD             20       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 20/7 TX Z   TBD             20       7     *   *   *   *
  *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 30/34 TX S & Z   N3037890/1             30       34     *
  *   *   *   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/13 TX S   TBD             40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/13 TX Z   TBD             40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/13 TX 2   TBD             40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/34 TX S   TBD             40       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/34 TX Z   TBD             40       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 40/34 TX 2 Ply   TBD             40       34     *   *  
*   *   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 60/68 TX S   TBD             60       68     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 60/68 TX Z   TBD             60       68     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 60/68 TX 2   TBD             60       68     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/34 TX S   TBD             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/34 TX Z   TBD             70       34     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/34 TX AE 2   TBD             70       34     *   *   *
  *   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/68 TX S   TBD             70       68     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/68 TX Z   TBD             70       68     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 70/68 AE 2 Full
Dull   TBD             70       68     *   *   *   *   *   *   *   *   *   *   *
  *   *   *
 
        Orig A   UNF N 80/92 TX S   TBD             80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 80/92 TX Z   TBD             80       92     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
        Orig A   UNF N 15/7   TBD             15       7     *   *   *   *   *  
*   *   *   *   *   *   *   *   *
 
        Orig A   1/40/34 Callonic
Pastelle   TBD             40       34     *   *   *   *   *   *   *   *   *   *
  *   *   *   *
 
        Orig A   2|70|66|2 PLY|NYLON 6.6|SEM| DULL|STRETCH|ROUND|TS| UNF   TBD  
          70       68     *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
        Orig A   1|40|34|S TWIST|NYLON 6.6|DEEP DYE SEMI DULL STRETCH|ROUND|TS|
  N3038100             40       34     *   *   *   *   *   *   *   *   *   *   *
      *   *
 
        Orig A   1|40|34|S TWIST|NYLON 6.6|DEEP DYE SEMI DULL STRETCH|ROUND|TS|
  N3038101             40       34     *   *   *   *   *   *   *   *   *   *   *
  *   *   *
 
        Orig A   2/68/68 Textured Nylon
UNF fiber   TBD             68       68     *   *   *   *   *   *   *   *   *  
*   *   *   *   *
2176982
        Orig A   1/68/68 Textured Nylon
UNF fiber   TBD             68       68     *   *   *   *   *   *   *   *   *  
*   *   *   *   *
2176982
        Orig A   1/70/34 Black Nylon   N3051420,
N3054820             70       34     *   *   *   *   *   *   *   *   *   *   *  
*   *   *
2176982
        Orig A   1/70/34 Purple Nylon   N3053910             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Cobalt Nylon   N3053900             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Yellow Nylon   N3054150             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Tomato Nylon   N3054460             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Kelly Green
Nylon   N3054470             70       34     *   *   *   *   *   *   *   *   *  
*   *   *   *   *
2176982
        Orig A   1/70/34 Melon Nylon   N3054480             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Blue Nylon   N3054500             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Aqua Nylon   N3054740             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Brown Nylon   N3054690             70       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
2176982
        Orig A   1/70/34 Dark Pink Nylon   TBD             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
2178982
        Orig A   1/70/34 Pink Nylon   N3054510             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
 
  YN003RXN
C0000000     Orig A   70|2|40|34||||| |19.67|80.33|   C3ES184M     70       40  
    34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
  YN003RSN
C0000000     Orig A   70|2|40|34||||| |19.67|80.33|   C3ES184M     70       40  
    34     *   *   *   *   *   *   *   *   *   *   *   *   *   *
 
        New   2/70/34 Black Twisted   T1C8721             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
 
        New   2/70/34 Khaki Twisted   T1C8731             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
 
        New   2/70/34 Pearl Twisted   T1C8741             70       34     *   *
  *   *   *   *   *   *   *   *   *   *   *   *
 
        New   10 SC 1/40/34 Pastelle   XCL9666M     10       40       34     *  
*   *   *   *   *   *   *   *   *   *   *   *   *
 
        New   1/50/92                 50       92     *   *   *   *   *   *   *
  *   *   *   *   *   *   *

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-2 — Purchase Price

                                                                               
                                        Current                                
                  Clarksville   Camuy   La Libertad   Mt. Airy Hosiery  
Intimates   Sock   Orig A       Unifi   Core   Text   Text       Core   Cover  
Core   Cover   Product       Total       Total       Total       Total SAP #  
SAP #   SAP #   Item   Description   Item #   Danier   Den   Fll   TPI  
Supplier   Supplier   %   %   Price   Freight   Price   Freight   Price  
Freight   Price   Freight   Price
 
        New   2/50/92                 50       92     *   *   *   *   *   *   *
  *   *   *   *   *   *   *
2167110
        New   30|1|15|7|NYLON 66| ||| |35.98|64.02   C3MS182M     30       15  
    7     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2167111
        New   30|1|15|7|NYLON 66| ||| |35.98|64.02   C3MS182M     30       15  
    7     *   *   *   *   *   *   *   *   *   *   *   *   *   *
2150087
        New   20 SC 1/40/13   C3E2194M     20       40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
2150088
        New   20 SC 1/40/13   C3E2194M     20       40       13     *   *   *  
*   *   *   *   *   *   *   *   *   *   *
 
  YN008QXN
C0000000     New   20 AC 1/20/7   C3MS322J     20       20       7     *   *   *
  *   *   *   *   *   *   *   *   *   *   *
 
  YN008RXN
C0000000     New   20 AC 1/20/7   C3MS322J     20       20       7     *   *   *
  *   *   *   *   *   *   *   *   *   *   *
2177767
        New   20 SC 10/7 Fusible   C3NS158M     20       10       7     *   *  
*   *   *   *   *   *   *   *   *   *   *   *
2177768
        New   20 SC 10/7 Fusible   C3NS158M     20       10       7     *   *  
*   *   *   *   *   *   *   *   *   *   *   *
 
        New   70 SC 1/23/28   XCL9698     70       23       28     *   *   *   *
  *   *   *   *   *   *   *   *   *   *
 
        New   70 SC 1/23/28   XCL9698     70       23       28     *   *   *   *
  *   *   *   *   *   *   *   *   *   *
 
  YN009PXN
C0000000     New   10 SC 1/40/34   XCE9587M     10       40       24     *   *  
*   *   *   *   *   *   *   *   *   *   *   *
 
  YN009QXN
C0000000     New   10 SC 1/40/34   XCE9587M     10       40       34     “[*]”  
“[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”   “[*]”  
“[*]”   “[*]”   “[*]”

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-3 — Purchase Price

                                                                               
                                                                               
                                                      Current                  
                                                                               
                                    Unifi                                      
                                      Clarksville     Camuy     La Libertad    
Mt. Airy   Hosiery             Sock     Orig A         Base     Core     Text  
  Text     Core     Cover                     Polymer     Product            
Total             Total             Total             Total   SAP #     Intimate
SAP #     SAP #     Item     Description   Item #     Denier     Den     Flt    
Supplier     Supplier     Core %     Cover %     Price     Price     Freight    
Price     Freight     Price     Freight     Price     Freight     Price        
            2277     Orig A  
10 1/150/68 OB
    C3E9364K/
C3E9689K       10       150       68       “[*]”       “[*]”       “[*]”      
“[*]”       “[*]”       “[*]”       “[*]”       “[*]”       “[*]”       “[*]”  
    “[*]”       “[*]”       “[*]”       “[*]”                     2262     Orig
A  
20 1/150/68 OB Unbranded Invista
    C3E9664K       20       150       68       *       *       *       *       *
      *       *       *       *       *       *       *       *       *        
            2262     Orig A  
20 1/150/68 OB Doristan/Asahi
  TBD     20       150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    2264     Orig A  
20 1/150/34 black Sorbtek
    C3E9755K       20       150       34       *       *       *       *       *
      *       *       *       *       *       *       *       *       *        
            2292/ 2295     Orig A  
20 1/150/68 OB Sorbtek
    C3E9703K       20       150       68       *       *       *       *       *
      *       *       *       *       *       *       *       *       *        
            2294     Orig A  
20 1/150/68 AMY Sorbtek
    C3E9668K       20       150       68       *       *       *       *       *
      *       *       *       *       *       *       *       *       *        
            2296     Orig A  
20 1/150/68 Black AMY Sorbtek
    C3E9666K       20       150       34       *       *       *       *       *
      *       *       *       *       *       *       *       *       *        
            20263     Orig A  
20 1/150/68 AMY
  TBD     20       150       66       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    2285     Orig A  
20 1/150/68 Blk AMY
  TBD     20       150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    2291     Orig A  
20 1/150/34 Blk Poly
  TBD     20       150       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21070     Orig A  
1|70|34|56T|NATURAL,STRETCH,NON TS|POLYESTER
  P555783A/
P55904A               70       34       *       *       *       *       *      
*       *       *       *       *       *       *       *       *              
      21086/ 21078     Orig A  
1/150/68 OB SORBTEK
    P42011C               150       68       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
          21077     Orig A  
1/150/34 Sorbtek BLACK Poly
    P53855A               150       34       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
          21090     Orig A  
1/150/34 solution dyed black poly
    P53842A               150       34       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
  YN009MXNC0000000       21059     Orig A  
1/70/36 Blk Poly
    P55036A               70       36       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
          21073     Orig A  
1/150/68 OB (Domestic)
    P55929A               150       68       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
          21073     Orig A  
1/150/68 OB (El Salvador)
    P55929A               150       68       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *    
2000062                     Orig A  
70/34 optical white
    D041901U               70       34       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
  YN008EXNC0000000             Orig A  
|70/58Z TWIST|CATIONIC POLYESTER|SEMI DULL|STRETCH|ROUND|TS| | — S twist
    P55567A,
P56218A               70       68       *       *       *       *       *      
*       *       *       *       *       *       *       *       *            
YN008FXNC0000000                    
|70/58Z TWIST|CATIONIC POLYESTER|SEMI DULL|STRETCH|ROUND|TS| | — Z twist
    P55572A,
P56209A               70       68       *       *       *       *       *      
*       *       *       *       *       *       *       *       *            
YN008GXNC0000000                    
2|70|68|92T|NAT|STR|TS POLY
    P55913A               70       66       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
                Orig A  
1|58|68|92 WD CATIONIC|POLYESTER|MTO|NATURAL| SEMI DULL|NON TS POLYESTER| 42X
30|
    B10617X               58       66       *       *       *       *       *  
    *       *       *       *       *       *       *       *       *          
                New  
1/70/34 Grey Poly — Logo — Intimates
                    70       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
          New  
1/70/34 Blue Poly — Logo — Intimates
                    70       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
          New  
1/70/34 Orange Poly — Logo — Intimates
                    70       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
          New  
1/70/34 Green Poly — Logo — Intimates
                    70       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
          New  
1/70/34 Red Poly — Logo — Intimates
                    70       34       *       *       *       *       *       *
      *       *       *       *       *       *       *       *            
YN009NXNC0000000             New  
1/68/68 Nylon & 1/70/68 Poly Combination yarn
            70       70       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Flame Red Poly — Socks Log
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *  

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-3 — Purchase Price

                                                                               
                                                                               
                                                      Current                  
                                                                               
                                    Unifi                                      
                                      Clarksville     Camuy     La Libertad    
Mt. Airy   Hosiery             Sock     Orig A         Base     Core     Text  
  Text     Core     Cover     Core             Polymer     Product            
Total             Total             Total             Total   SAP #     Intimate
SAP #     SAP #     Item     Description   Item #     Denier     Den     Flt    
Supplier     Supplier     %     Cover %     Price     Price     Freight    
Price     Freight     Price     Freight     Price     Freight     Price        
            21079     New  
2/150/68 Flame Red Poly — Socks Log
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Black — Poly — Socks Logo (Not commodity)
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Black — Poly — Socks Logo (Not commodity)
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Pale Grey — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Pale Grey — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Misty Grey — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Misty Grey — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Powder Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Powder Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Infant Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Infant Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Begonia Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Begonia Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Lime Sherbert — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Lime Sherbert — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Quicksilver — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Quicksilver — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Merrimack — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Merrimack — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Diablo Rust — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Diablo Rust — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Pink 14 - Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Pink 14 - Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Tickled Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Tickled Pink — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Sprout — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Sprout — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Seaship Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *  

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Appendix A-3 — Purchase Price

                                                                               
                                                                               
                                                      Current                  
                                                                               
                                    Unifi                                      
                                      Clarksville     Camuy     La Libertad    
Mt. Airy   Hosiery             Sock     Orig A         Base     Core     Text  
  Text     Core     Cover                     Polymer     Product            
Total             Total             Total             Total   SAP #     Intimate
SAP #     SAP #     Item     Description   Item #     Denier     Den     Flt    
Supplier     Supplier     Core %     Cover %     Price     Price     Freight    
Price     Freight     Price     Freight     Price     Freight     Price        
            21079     New  
2/150/68 Seaship Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Off White — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Off White — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Lt Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Lt Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Royal — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Royal — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 True Green — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 True Green — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Deep Navy — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Deep Navy — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Lavendar — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Lavendar — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Orange 4 — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Orange 4 — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Graphic Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Graphic Blue — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Lt Lavendar — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Lt Lavendar — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Melon — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Melon — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Wiz Royal — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Wiz Royal — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Red 8 — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Red 8 — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21082     New  
3/150/68 Maroon — Poly — Socks Logo
                    150       68       *       *       *       *       *       *
      *       *       *       *       *       *       *       *                
    21079     New  
2/150/68 Maroon — Poly — Socks Logo
                    150       68       “[*]”       “[*]”       “[*]”       “[*]”
      “[*]”       “[*]”       “[*]”       “[*]”       “[*]”       “[*]”      
“[*]”       “[*]”       “[*]”       “[*]”  

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
Price Adjustment Methodology

1.  
Current prices are set forth on Exhibit A-1.
     
Adjustments to pricing shall occur as follows: In “[Confidential]*” as shown on
Exhibit A-1; and In “[Confidential]*” price.
     
Since Buyer designates the suppliers of Supplier’s raw materials for products
shown on Appendix A-1 through A-3 as well as Spandex and Nylon:
     
If prices change, Buyer must notify Supplier as soon as possible. Supplier will
then recalculate pricing on Exhibits A-1 through A-3, according to the Price
Adjustment Methodology provided in Exhibit A-4.
     
Buyer is entitled to any “[Confidential]*” it may “[Confidential]*” for itself
with “[Confidential]*”. Supplier shall provide monthly reports for such
calculations.
     
If raw material designations change from those specified on Exhibit A-1, A-2
and/or A-3 and raw material prices change, Supplier will pass through those
changes to Buyer.
  2.  
Textured Poly Yarns or Yarns containing polyester

  a.  
Price Adjustment Data for textured polyester products and other items containing
polyester —

     The “[Confidential]*” will be used in determining polymer cost, using the
following formula: 86% PTA (purified terathalic acid) and 34% MEG (mono ethylene
glycol), the base ingredients of polyester polymer.

  •  
The MEG price shall be the lowest “[Confidential]*” contract price for the given
month.
    •  
The PTA Price shall be the “[Confidential]*“price for such month.

   
Based upon “[Confidential]*” figures, the base calculated polymer cost is:
     
The lowest MEG cost was equal to “[Confidential]*” per pound and the PTA cost
was “[Confidential]*” per pound, yielding a polymer cost of “[Confidential]*”
per pound.

  b.  
Initial contract prices will be “[Confidential]*”, unless the calculated
“[Confidential]*” average of polymer between “[Confidential]*” and

 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     
“[Confidential]*” varies more than or less than “[Confidential]*” from the base
of “[Confidential]*” per pound. If this occurs then the selling price will be
adjusted based upon the delta between the base polymer price and the
“[Confidential]*” calculate price and the adjusted price will be implemented on
the first day of the “[Confidential]*”.

  c.  
Prices for “[Confidential]*” will be calculated in the “[Confidential]*”.

  i.  
An average polymer cost will be calculated, using raw material data from
“[Confidential]*”. The delta between this average polymer cost and the
“[Confidential]*” will be added or subtracted to the base selling prices for the
polyester products on a pro rata basis.
    ii.  
These prices will “[Confidential]*”, unless the average calculated polymer cost
for months of “[Confidential]*”, is greater than or less than “[Confidential]*”
of the current calculated polymer cost. If this occurs then the selling price
will be adjusted on the “[Confidential]*” for the following “[Confidential]*”.

  d.  
Beginning “[Confidential]*” and each subsequent “[Confidential]*”, as well as
for the period beginning “[Confidential]*” and each subsequent
“[Confidential]*”, prices will be calculated in the month prior to
“[Confidential]*”, based upon the following:

  i.  
These prices will “[Confidential]*”, unless the average calculated polymer cost
for months of December through “[Confidential]*” through “[Confidential]*”, as
applicable, is greater than or less than “[Confidential]*” of the current
calculated polymer cost. If this occurs then the selling price will be adjusted
on the first day of “[Confidential]*” or on the first day of “[Confidential]*”,
as applicable, for the following “[Confidential]*”.
    ii.  
If the calculated polymer cost remains within the boundaries of +/-
“[Confidential]*” of the current polymer cost, the selling price will be
adjusted on “[Confidential]*” based upon: x) the delta between “[Confidential]*”
average of calculated polymer cost for the period “[Confidential]*” or the
period *[Confidential]*”, as applicable; and y) the current polymer cost.
    iii.  
If the calculated polymer cost remains within the boundaries of +/-
“[Confidential]*” of the current polymer cost for period “[Confidential]*” or
the period “[Confidential]*”, then the selling price will not change on
“[Confidential]*”.

 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



  iv.  
If the calculated polymer cost has been adjusted, then the selling price will be
adjusted accordingly for the subsequent period.

3.  
Textured Nylon Yarns or Yarns containing Nylon— Pass through providing support
from Suppliers

  •  
For items using “[Confidential]*”, any adjustments will be passed through to
Buyer
    •  
For items not containing “[Confidential]*”, Supplier will be the benchmark on
nylon fiber market price and will provide pass through based on market price.
Buyer may accept, provide an alternate sourcing strategy or provide data for
Supplier to negotiate pricing.

4.  
Spandex —

  •  
For Yarns with spandex, designated by Buyer, Supplier will pass through any
price adjustments to Buyer.
    •  
For Yarns with spandex, not specified by Buyer, “[Confidential]*” price
adjustments will be the benchmark for other spandex adjustments. (If
“[Confidential]*” doesn’t change, no other supplier should change within
reason).

5.  
Freight

  a.  
Freight price will be added to quoted price on Appendix A-1, A-2 and A-3 based
upon current freight quotes
    b.  
El Salvador — Socks

  i.  
“[Confidential]*” — 40HC — “[Confidential]*” La Libertad
    ii.  
“[Confidential]*” — 45HC — “[Confidential]*” La Libertad
    iii.  
40HC — Polyester
    iv.  
45HC — Covered products / nylon products

  c.  
Mt. Airy — “[Confidential]*” / Load, delivered
    d.  
Woolwine — “[Confidential]*” / Load, delivered
    e.  
Clarksville — “[Confidential]*”/ 48 foot trailer, delivered
    f.  
Puerto Rico — DDP

  i.  
45HC — “[Confidential]*”
    ii.  
40HC — “[Confidential]*”
    iii.  
Delivered to Camuy
    iv.  
“[Confidential]*” Day Ocean Freight transit time, estimate

 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



  g.  
Winston Salem — Weeks Plant — Samples — “[Confidential]*”
    h.  
Bonaventure — delivered to Weeks Plant in Winston Salem — “[Confidential]*” /
shipment
    i.  
All freight is based on Full Loads
    j.  
Samples

  i.  
For plant — Will add freight price to product price

  k.  
LTL shipments — Price will be adjusted based on supplied quote
    l.  
Air freight

  1.  
New orders to meet Buyer’s deadlines or increase in demand— responsibility—Buyer

  m.  
Freight prices will adjust based on supplied quotes. Passed through either way,
if adjusted price = “[Confidential]*”

 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Designated Representatives
Hanesbrands, Inc.
Gerald Evans
President, International Business and Global Supply Chain
1000 East Hanes Mill Road
Winston-Salem, North Carolina 27105
Telephone: (336) 519-4780
Telecopy: (336) 519-0769
Electronic Mail: gerald.evans@hanesbrands.com
Unifi Manufacturing, Inc.
Roger Berrier
Executive Vice President — Sales, Marketing
and Asian Operations
7201 West Friendly Avenue
Greensboro, NC 27410
Telephone: (336) 316-5672
Telecopy: (336) 316-5527
Electronic Mail: rberrier@unifi.com

 



--------------------------------------------------------------------------------



 



EXHIBIT C
SUPPLIER MANAGED INVENTORY (“SMI”) AGREEMENT
Supplier Managed Inventory Agreement
This Supplier Managed Inventory Agreement (this “Agreement”) is made and entered
into as of the 6th day of November, 2009 (the “Effective Date”), by and between
Hanesbrands Inc., a Maryland corporation with a principal place of business
located at 1000 E. Hanes Mill Rd., Winston-Salem, N.C. (“HBI”), and Unifi
Manufacturing, Inc., a North Carolina corporation with a principal place of
business located at 7201 West Friendly Avenue, Greensboro, North Carolina 27410
(“Supplier” or “UMI”).
RECITALS
A. HBI and Supplier have negotiated mutually beneficial arrangements for
Supplier to manufacture for HBI, and for HBI to procure from Supplier, certain
of HBI’s requirements for the yarns used by HBI and certain of its
affiliates(which may include certain business operations or entities controlled
or owned via the shareholdings of Buyer such as its subsidiaries, branches,
joint ventures, holding companies and similarly situated operating units), in
such quantities as set out in that certain Yarn Purchase Agreement, dated as of
November 6, 2009 (the “Supply Agreement”).
B. HBI and certain of its affiliates, (which may include certain business
operations or entities controlled or owned via the shareholdings of Buyer such
as its subsidiaries, branches, joint ventures, holding companies and similarly
situated operating units), use the Yarns in the manufacture of apparel products
and historically have purchased certain of such Yarns from Supplier.
C. The Supplier Managed Inventory (“SMI”) program is an initiative that HBI is
implementing that will allow UMI as an HBI supplier to partner with HBI such
that UMI will manage some components of HBI’s raw material supply chain
inventory.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1. Supplier hereby acknowledges and will use commercially reasonable efforts to
comply with the following as the primary objectives of the SMI program: (a) The
provision by Supplier of one hundred percent (100%) service levels to HBI and
its businesses in connection with the manufacture and delivery of the yarns or
products subject to the Supply Agreement (the “Products”); (b) The provision of
the Products to any designated HBI manufacturing facility (each, a “Facility”)
by Supplier only as required to meet production demands, resulting in minimal
on-site storage by HBI; and (c) the optimization of Supplier planning and
production functions to meet Facility consumption rates and maximize its
production runs.

 



--------------------------------------------------------------------------------



 



2. The SMI program will include only the Products that are agreed upon between
the parties to be Replenishment Items. “Replenishment Items” are those Products
that are used on a routine basis throughout HBI’s normal course of fabric and
garment production. Supplier will keep Replenishment Items on hand within
Supplier’s SMI Inventory or Warehouse location (the “SMI Warehouse(s)”), for a
maximum of “[Confidential]*” from the date Supplier completes the packaging of
such inventory (the “Pack date”), except for items agreed upon by the parties,
that Supplier will hold for a maximum of “[Confidential]*” from the Pack date,
in order to facilitate deliveries to the designated Facilities as agreed upon by
Supplier and Buyer and in compliance with the freight terms of the Supply
Agreement. The “[Confidential]*” and “[Confidential]*” maximums are hereafter
referred to as the “maximum inventory Pack date”.
3. The SMI program may also, but will not ordinarily, include Commitment Items.
“Commitment Items” are Products used by HBI outside of the normal course of
operation, typically: (a) in small volumes for short periods of times; (b) for
one-time promotional programs; or (c) on an infrequent basis. Items used on a
seasonal basis may also be deemed Commitment Items, as determined by HBI in its
sole discretion, and thereby excluded from the Supplier SMI program
requirements. In the event that HBI and Supplier determine to include any one or
more Commitment Items in the Supplier SMI program, HBI and Supplier will agree
upon the volume of Commitment Items to be provided by Supplier. Notwithstanding
the foregoing, Supplier will keep Commitment Items on-hand for a maximum of
“[Confidential]*” from the Pack date, except for items agreed upon by the
parties, that Supplier will hold for a maximum of “[Confidential]*” from the
Pack date, and will deliver such Commitment Items to the designated Facility, as
requested by HBI pursuant to the same process observed with respect to
Replenishment Items.
4. The Target Inventory Level (“TIL”) is the inventory level, in pounds, of
Replenishment Items that Supplier will maintain during the term of the Supply
Agreement. The TIL will take into account several variables including, but not
limited to: (a) Supplier’s average lead time to produce and deliver
Replenishment Items to the designated Facility; (b) HBI’s average consumption
rate for such Replenishment Items at the applicable Facility; and (c) the Safety
Stock Level. The “Safety Stock Level” is the inventory cushion or amount of
inventory that Supplier will use its commercially reasonable efforts to maintain
to serve as inventory reserves for use in the event that a designated Facility
consumes Replenishment Items at a rate greater than such Facility’s average
monthly consumption rate, before the Supplier is required to produce more of
such Replenishment Item. The Safety Stock Level and TIL shall be set,
periodically reviewed and adjusted by mutual agreement between HBI and Supplier.
5. When the inventory of a Replenishment Item drops below the TIL, Supplier
shall schedule more production of such Replenishment Item to be completed in a
time frame that is customary for the applicable Replenishment Item (the
“Replenishment Period”).
 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



The amount of production scheduled by Supplier is within the sole discretion of
Supplier, provided that such production amount should be sufficient to bring the
Replenishment Item to an inventory level equal to the agreed upon TIL within the
Replenishment Period. Supplier shall use its commercially reasonable efforts to
ensure that the inventory level of the Replenishment Items within its SMI
Warehouse shall not routinely drop below the Safety Stock Level. Supplier
understands the importance of the Objectives and will use its commercially
reasonable efforts to meet the Objectives.
6. HBI shall designate a team of its personnel (the “Material Planning Group”)
to work with Supplier and agree mutually with Supplier upon a TIL for each of
the Replenishment Items. The guidance of the Material Planning Group shall be
provided on a short-term basis, not to exceed twelve (12) months from the date
of this Agreement (the “MPG Introductory Period”), during which period Supplier
should work to develop historical data and a working knowledge of how each
Replenishment Item is used within the HBI manufacturing process so that Supplier
can determine and project its own TIL, which will be agreed upon, mutually.
7. Following expiration of the MPG Introductory Period, the Supplier will be
responsible for making TIL projections. Each TIL will be agreed upon by HBI and
Supplier.
8. Supplier will attend, in person or by conference call, weekly meetings at
specified times, as agreed upon by HBI and Supplier (the “Weekly Meetings”). The
Weekly Meetings will be directed by the regional Vendor Account Manager (“VAM”)
assigned to Supplier’s account and will be attended by those members of the
Material Planning Group who are local to the area and are assigned to the
applicable Replenishment Item. The objective of the Weekly Meetings will be to
provide Supplier with available information to guide the amount of each
Replenishment Item TIL maintained by Supplier for consumption by HBI, including:
(a) production schedules; (b) changes in demand; (c) the occurrence of any
promotional activity; (d) any “end of life” or obsolescence event for any
Replenishment Item; and (e) historical consumption data by vendor SKU.
9. HBI will ensure that each Facility that is serviced by Supplier’s SMI
Warehouse, provides prompt and timely orders and information to Supplier in
order to schedule routine deliveries of needed Replenishment Items. The
frequency of these deliveries shall be agreed upon, mutually.
10. Each designated Facility shall issue purchase orders to Supplier in order to
direct the release of the Replenishment Items.
11. Supplier will provide HBI with a weekly report, in a mutually agreeable
format, indicating inventory levels maintained by Supplier within the SMI
Warehouse (the “Weekly Inventory Report”). Supplier will provide the Weekly
Inventory Report to the VAM during the Weekly Meetings. At a minimum, the Weekly
Inventory Report will include: (a) the actual amount of inventory of each of the
Replenishment and Commitment Items; (b) a brief description of the Replenishment
and Commitment Items; (c) the agreed TIL requirement for all Product inventory;
(d) the Safety Stock Level for

 



--------------------------------------------------------------------------------



 



all Product inventory; (e) a listing of all work in process (“WIPs”) related to
Replenishment and Commitment Items; and (f) total finished goods inventory for
each Replenished Item, or Commitment Item, as the case may be, that is included
in the Supplier SMI program.
12. Supplier will be notified in the Weekly Meetings of an “end of life” event
for any Replenishment Item. The Weekly Inventory Report will be reviewed to
determine the amount of WIP and finished goods inventory for Replenishment and
Commitment Items existing as of the date of such Weekly Inventory Report. HBI
and Supplier shall work collaboratively to ensure consumption of Supplier’s
inventory of Replenishment and Commitment Items within a determined Product “end
of life” time frame, not to exceed “[Confidential]*” from the Pack Date, except
for items that the parties have or may agree that Supplier will hold for a
maximum of “[Confidential]*” from the Pack date. If the entirety of such
Replenishment Item inventory is not consumed within the agreed upon Product “end
of life” time frame, HBI may make other reasonable arrangements to utilize
Supplier’s remaining inventory of the Replenishment or Commitment Items. This
remaining inventory will be equal to the TIL less the amount of the
Replenishment or Commitment Items consumed following notification of an “end of
life” event, provided however with regard to specific products and quantities as
determined and agreed upon by the parties, Buyer shall purchase all inventory
pertaining to such product in the supply chain “[Confidential]*”.
13. In the event of obsolescence or other “end of life” event of a Replenishment
Item, HBI shall purchase the remaining inventory only when there are no
alternative reasonable and acceptable disposal methods available, including
resale or recycling. The last approved TIL prior to notification of an
obsolescence or other “end of life” event represents the maximum amount of such
Replenishment or Commitment Item that HBI will purchase from Supplier, provided
however with regard to specific products and quantities as determined and agreed
upon by the parties, Buyer shall purchase all inventory pertaining to such
products in the supply chain (raw in reasonable amounts, WIP, finished and any
other designation). Notwithstanding the foregoing, HBI commits to purchase all
inventories that are not consumed from the SMI Warehouse location within
“[Confidential]*” from the Pack Date, except for items that the parties have or
may agree that Supplier will hold for a maximum of “[Confidential]*” from the
Pack date. All Obsolete Inventory shall be tracked and Supplier shall provide
Buyer with a monthly report of aged inventory for each product that attains an
SMI Warehouse age of at least “[Confidential]*”.
14. For all items that have reached the maximum inventory Pack date, Supplier
shall invoice HBI and HBI will provide a Purchase Order and shipment location
for Supplier to ship such product.
15. The Term of this Supplier Managed Inventory Agreement shall coincide with
the Term of the Supply Agreement, provided however such termination shall not
affect
 

*  
Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Buyer’s obligations to consume or purchase Supplier’s products as hereinbefore
set forth (end of life, obsolescence, Commitment Items, TIL or otherwise).
16. The following schedule sets forth for certain products to be supplied by
Supplier to Buyer, Pack Date Exceptions, Supply Chain Liability and Agreed TILS,
as those matters are addressed in this Agreement.

 



--------------------------------------------------------------------------------



 



                                          Pack Date       UMI   HBI            
    Exceptions       Proposed   Proposed   Agreed Code   SAP #   Description  
“[*]”   “[*]” TIL TIL   TIL
YN002IXNC0000000
  2000008   N 20/7 TX S           “[*]”   “[*]”   “[*]”
 
  2000009   N 20/7 TX Z           *   *   *
YN004IXNC0000000
  2000013   N 40/13 TX S           *   *   *
YN004JXNC0000000
  2000014   N 40/13 TX Z           *   *   *
 
  2000019   N 70/34 TX S           *   *   *
 
  2000020   N 70/34 TX Z           *   *   *
YN004CXNC0000000
  2000033   N 40/34 TX S           *   *   *
YN004DXNC0000000
  2000034   N 40/34 TX Z           *   *   *
YN002VXNC0000000
  2000037   N 68/68 TX S           *   *   *
YN002WXNC0000000
  2000038   N 68/68 TX Z           *   *   *
 
  2000039   N 40/46 TX S           *   *   *
 
  2000040   N 40/46 TX Z           *   *   *
 
  2000062   FF 70/34 TX           *   *   *
 
  2000067   SC SP 10-N 23/28 TX S 33   X       *   *   *
 
  2000068   SC SP 10-N 23/28 TX Z 33   X       *   *   *
 
  2000085   SC SP 10-N 40/34 TX S           *   *   *
 
  2000086   SC SP 10-N 40/34 TX Z           *   *   *
 
  2000087   SC SP 70-N 40/13 TX S 10           *   *   *
 
  2000088   SC SP 70-N 40/13 TX Z 10           *   *   *
 
  2000093   SC SP 70-N 70/34 TX S 20           *   *   *
 
  2000094   SC SP 70-N 70/34 TX Z 20           *   *   *
 
  2000109   SC SP 20-N 70/34 TX S 15           *   *   *
 
  2000110   SC SP 20-N 70/34 TX Z 15           *   *   *
YN002LXNC0000000
  2000114   SC SP 20-N 40/34 TX S 16           *   *   *
YN002MXNC0000000
  2000115   SC SP 20-N 40/34 TX Z 16           *   *   *
 
  2000116   AC SP 20-N 70/34 TX S           *   *   *
 
  2000117   AC SP 20-N 70/34 TX Z           *   *   *
YN005UXNC0000000
  2000151   SC SP 70-N 20/7 TX S 34           *   *   *
YN005VXNC0000000
  2000152   SC SP 70-N 20/7 TX Z 34           *   *   *
 
  2000171   SC SP 15-N 14/10 TX S 44       X   *   *   *
 
  2000172   SC SP 15-N 14/10 TX Z 44       X   *   *   *
 
  2000178   SC SP 70-N 20/7 TX S 21           *   *   *
 
  2000179   SC SP 70-N 20/7 TX Z 21           *   *   *
YN004AXNC0000000
  2000196   SC SP 140-N 40/34 TX S 20           *   *   *
YN004BXNC0000000
  2000197   SC SP 140-N 40/34 TX Z 20           *   *   *
 
  2000204   SC SP 20-N 10/7 R S 44           *   *   *
 
  2000205   SC SP 20-N 10/7 R Z 44           *   *   *
 
  2000211   BY 70 DK-/           *   *   *
 
  2000235   Polypropylene Marker Yarn       X   *   *   *
 
  2000258   N 70/34 TX AE 2           *   *   *
 
  2000296   SC SP 20-N 11/5 TX S 38   X       *   *   *
 
  2000297   SC SP 20-N 11/5 TX Z 38   X       *   *   *
 
  2000300   SC SP 10-N 7/5 R S 44   X   X   *   *   *
 
  2000301   SC SP 10-N 7/5 R Z 44   X   X   *   *   *
YN001SXNC0000000
  2100000   SC SP 40-N 20/7 TX S 38           *   *   *
YN001TXNC0000000
  2100001   SC SP 40-N 20/7 TX Z 38           *   *   *
YN0064XNC0000000
  2101635   N 40/34 TX 2           *   *   *
 
  2107413   NI 11/5 TX SD S   X       *   *   *
 
  2107414   NI 11/5 TX SD Z   X       *   *   *
YN003MXNC0000000
  2116274   SC SP 70-N 40/34 TX S 29           *   *   *
YN003NXNC0000000
  2116275   SC SP 70-N 40/34 TX Z 29           *   *   *
 
  2121154   DC SP 20-N 5/4 R   X   X   *   *   *
 
  2123162   DC SP 20-N 7/5 R   X   X   *   *   *

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                          Pack Date       UMI   HBI            
    Exceptions       Proposed   Proposed   Agreed Code   SAP #   Description  
“[*]”   “[*]”   TIL   TIL   TIL
 
  2129687   SC SP 20-N 7/5 R S 62   X   X   *   *   *
 
  2129688   SC SP 20-N 7/5 Z 62   X   X   *   *   *
YN004GXNC0000000
  2129689   SC SP 20-N 15/7 TX S 36           *   *   *
YN004HXNC0000000
  2129690   SC SP 20-N 15/7 TX Z 36           *   *   *
 
  2151953   DC SP 40-N 10/7 R 34   X       *   *   *
 
  2154303   SC SP 140-N 40/13 TX S 20           *   *   *
 
  2154304   SC SP 140-N 140/13 TX Z 20           *   *   *
 
  2159244   SC MO 15-N 7/5 R S 55       X   *   *   *
 
  2159245   SC MO 15-N 7/5 R Z 55       X   *   *   *
 
  2162861   SC SP 18-N 30/34 TX S 24       X   *   *   *
 
  2162862   SC SP 18-N 30/34 TX Z 24       X   *   *   *
 
  2163747   SC SP 15-N 30/34 TX S 24           *   *   *
 
  2163748   SC SP 15-N 30/34 TX Z 24           *   *   *
 
  2164217   SC SP 40-N 23/28 TX S 38           *   *   *
 
  2164218   SC SP 40-N 23/28 TX Z 38           *   *   *
 
  2165509   N 100/34 TX 2   X       *   *   *
 
  2165529   N 40/34 TX CW 2       X   *   *   *
 
  2165530   SC SP 10-N 40/34 TX SD 2 S           *   *   *
 
  2165531   SC SP 10-N 40/34 TX SD 2 Z           *   *   *
 
  2165532   SC SP 10-CW 40/34 TX 2 S       X   *   *   *
 
  2165537   SC SP 10-CW 40/34 TX 2 Z       X   *   *   *
 
  2167743   SC SP 70-N 40/34 TX S 10           *   *   *
 
  2167744   SC SP 70-N 40/34 TX Z 10           *   *   *
 
  2172970   N 50/40 TX 2           *   *   *
YN003FXNC0000000
  2174180   AC DU 20-N 40/34 TX S           *   *   *
YN003GXNC0000000
  2174181   AC DU 20-N 40/34 TX Z           *   *   *
 
  2174182   AC SP 70-N 40/34 TX S           *   *   *
 
  2174183   AC SP 70-N 40/34 TX Z           *   *   *
 
  2176467   AC SP 15-N 14/10 TX S       X   *   *   *
 
  2176469   AC SP 15-N 14/10 TX Z       X   *   *   *
YN009CXNC0000000
  2176963   SC SP 70-N 26/20 R S 35       X   *   *   *
YN009DXNC0000000
  2176964   SC SP 70-N 26/20 R Z 35       X   *   *   *
 
  2177767   SC SP 20-N 10/7 R S 36       X   *   *   *
 
  2177768   SC SP 20-N 10/7 R Z 36       X   *   *   *
 
  2177887   SC SP 20-N 50/92 TX S 16       X   *   *   *
 
  2177888   SC SP 20-N 50/92 TX Z 16       X   *   *   *
 
  2178982   N N 70/34 TX DY S           *   *   *
 
  YN002ZXNC0000000   SC 40/40/34 “S” YARN XNC 00000 00           *   *   *
 
  YN003AZXNC0000000   SC 40/40/34 “Z” YARN XNC 00000 00           *   *   *
 
  YN003RZXNC0000000   70 SC 2x40/34 “S” TWI XNC 00000 00   X       *   *   *
 
  YN3SZXNC000000000   70 SC 2x40/34 “Z” TWI XNC 00000 00   X       *   *   *
 
  YN003VZXNC0000000   210 SC 40/13 “Z” TWIS XNC 00000 00   X       *   *   *
 
  YN006TBBE0000000   BCKR 1/70/36 POLYPROPY BBE 00000 00       X   *   *   *
 
  YN0075ZXNC0000000   2 X 68/68 HNF nylon XNC 00000 00           *   *   *
 
  YN007EZXNC0000000   2 X 40/34 PASTELLE/CA XNC 00000 00       X   *   *   *
 
  YN007FZXNC0000000   Becker 1/7/34 Old Gra XNC 00000 00       X   *   *   *
 
  YN007MZXNC0000000   BECKER 1/70/34 BLACK P XNC 00000 00           *   *   *

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                                          Pack Date       UMI   HBI            
    Exceptions       Proposed   Proposed   Agreed Code   SAP #   Description  
“[*]”   “[*]” TIL TIL   TIL
 
  YN007QZXNC0000000   UNIFI 1/70/46 NYLON NO XNC 00000 00           *   *   *
 
  YN007RZXNC0000000   UNIFI 1/70/46 NYLON NO XNC 00000 00           *   *   *
 
  YN007SZXNC0000000   UNIFI 2/70/46 NYLON NO XNC 00000 00           *   *   *
 
  YN007VZXNC0000000   UNIFI 20 AC 15/7 “S” XNC 00000 00           *   *   *
 
  YN007WZXNC0000000   UNIFI 20 AC 15/7 “Z” XNC 00000 00           *   *   *
 
  YN008EZXNC0000000   1/70/68 Cat Poly S Str XNC 00000 00           *   *   *
 
  YN008FZXNC0000000   1/70/68 Cat Poly Z Str XNC 00000 00           *   *   *
 
  YN008LZXNC0000000   70/34 S twist Recycle XNC 00000 00   X       *   *   *
 
  YN008MZXNC0000000   70/34 Z twist Recycle XNC 00000 00   X       *   *   *
 
  YN008SZXNC0000000   30 SC 11/5 S-TWIST UNIX NC 00000 00           *   *   *
 
  YN008TZXNC0000000   30 SC 11/5 Z-TWIST UNIX NC 00000 00           *   *   *
 
  YN008XZXNC0000000   2 X 70/68 ARAFELLE XNC 00000 00       X   “[*]”   “[*]”  
“[*]”

Definitions:
Unifi Proposed TIL — amount of Finished Goods inventory to support the Supply
Chain and meet estimated minimum production runs as proposed by Unifi
HBI Proposed TIL — amount of Finished goods inventory to support the Supply
Chain as calculated by HBI Material Planning Group through HBI TIL calculator.
Agreed TIL — amount UMI will hold as a Finished goods TIL as of the date of this
Agreement. Equals “HBI Proposed TIL” less HBI inventory as of “[Confidential]*”.
 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives, as of the day and year
first written above.

            “Supplier”

Unifi Manufacturing, Inc.
      By:           Roger Berrier, Executive Vice President — Sales, Marketing
and Asian Operations      “HBI”

HANESBRANDS INC.
      By:           Gerald Evans, President, International Business and Global
Supply Chain   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
Supplier Facilities

1.   Yadkinville, North Carolina Polyester and Spinning Plants   2.   Madison,
North Carolina Nylon Texturing & Covering Plant   3.   Reidsville, North
Carolina Dye House   4.   Finished Goods Warehouse, Ft. Payne, Alabama   5.  
Finished Goods Warehouse, Compton, California   6.   Warp Development Company
Warp Draw facility, Monroe, North Carolina   7.   Finished Goods Warehouse to be
located in “[Confidential]*”   8.   Warehouse/Production Facility to be located
in El Salvador

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Sample Purchase Order
(GRAPHIC) [g21999g2199901.gif]

HBI HANESBRANDS INC            PURCHASE ORDER INTIMATES
DIVISION            HANESBRANDS INC            PURCHASE ORDER#: EP003435
INNERWEAR            ORIGINAL DATE PO SENT: 10/15/2009 1000 EAST HANES MILL
RD            TRANSMISSION METHOD: FAX WINSTON SALEM NC 27105 RELEASE NUMBER: 0
BUYER: ELIZABETH PACHEC VENDOR: TEL: (787)850-3440 UNIFI INC 176908 BILL TO:
ATTN DANA JOYCE            HANESBRANDS INC 7201 WEST FRIENDLY
A            INNERWEAR GREENSBORO            NC 27419-910 P.O. BOX 809 ATT: DANA
JOYCE            RURAL HALL            NC27045 TEL: (336)427-1724 FAX:
(336)427-1730 TERMS: SHIP TO: FOB PCIN            SEAMLESS TEXTILES — CAMUY PLNT
TERMS: HIGHWAY 119 KM 4.0 SHIP VIA: CAMUY INDUSTRIAL PARK
CAMUY            PR00627- SKU DETAILS: SLIASKU: YN0075XNC0000000 VENDOR SKU:
2X60/68STRETCH NY DESCRIPTION 2 X 68/68 HNF Nylon            XNC 00000 00 PRICE:
MISC CHARGES: 0 LINE            SHIP NOT LATER THEN            REQUESTED
DELIVERY            UNITS $ 1 10/15/2009 10/19/2009 TOTALS





--------------------------------------------------------------------------------



 



EXHIBIT F
Specifications

         
Denier
  > 100 +/- 1.5   < 100 +/- 1
Shrinkage
  > 50% +/- 4%   < 25% +/- 2%
Tacs/m
  +/- 10    
Retention
  +/-5%    
Oil %
  -.25%   +.50%
Density
  +/-.02    

 



--------------------------------------------------------------------------------



 



EXHIBIT 6.3.1
Fabric Claim Policy

  •   In making claim settlements, UMI pays only the actual out-of pocket loss
incurred for off-quality fabric based on direct cost figures; i.e. yarn,
knitting, dyeing and finishing charges. Indirect costs such as freight,
overhead, etc. are not allowed in the claims process. UMI reserves the right to
be consulted prior to any fabric being sold off as to the salvage value
obtainable. The right to have documented proof (invoices) to verify the salvage
value obtained is also reserved.     •   UMI reserves the right to examine and
sample all claimed fabric fallout. No payment will be made for fabric not made
available.     •   UMI will not pay claims on fabric that has not been finished
in a reasonable length of time. The question of “reasonable time” is difficult.
Fabric that has been knitted and held in inventory in excess of 6 months would
certainly be considered to be at the end of a “reasonable time”.     •   UMI
will not pay claims on fabrics made with yarns that are out of date or mixed
with current yarns. Yarns that are older than 6 months from ship date would be
considered out of date. All complaints or claims filed should include the
texturing time period of the yarn that was used to process the fabric.     •  
Liability for a claim is determined by fabric analysis of representative
swatches. Percentage of liability is determined by the actual results of a
representative sampling (ex. Texturing, knitting, or dyeing and finishing).    
•   UMI does not honor claims for “machine down time” or lost production. These
costs are considered part of doing business and will not be allowed for claims
processing.     •   Stitch length variations (knit extension in excess of
“[Confidential]*” or shadow barre’) are the knitter’s responsibility. Weave
extensions are the responsibility of the weaver.     •   Fabrics that level
under mock dyeing are the dyer’s responsibility.     •   UMI reserves the right
to require a cost breakdown on all claimed styles. This breakdown and
appropriate salvage should accompany each claim.

 

*   Confidential treatment has been requested for the redacted portions of this
agreement pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended. The confidential, redacted portions have been filed separately with the
United States Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



EXHIBIT 6.3.2
Yarn Return Policy
It is the intention of UMI to supply our customers with superior quality
products as free of defects as possible. Yarn returns are expensive to both
parties. It is by this statement of policy that these yarn returns will,
hopefully, be made simpler and less costly to you, our valued customer, and to
UMI.

  •   UMI request that our yarns be given a fair trial before being removed from
your processing equipment. Unless an obvious defect is found, we request that
the package be allowed three (3) attempts before removal. It has been found that
approximately 75% of the yarn returned to UMI contains no UMI related defects.
We expect a package that can be cleaned (cleaning to include removal of
wound-in-waste, knots, etc.), in a reasonable length of time, to be cleaned and
given a second and third change before removal and return to UMI.     •   UMI
requests that yarns be returned in a condition “similar” to that in which the
original yarns was received. UMI will not issue credit for yarn damaged by the
customer (e.g. grease, dirt, water, improper handling, etc.). UMI will not issue
credit on any yarn containing ink marks.     •   Unless there is a documented
core problem, (i.e., bad paper tube, core winding problem, etc.) UMI will not
issue credit for the return of very small packages (i.e., skinners) as the
shipping cost of transporting paper is an unnecessary expense.     •   We will
not issue credit for packages in a return with no visible defects unless there
is a stocking, garment, “reason for removal card,” etc., identifying the yarn
problem with the returned package. This does not include returns for customer
accommodations, unsuitability of the yarn for the intended end use etc.     •  
UMI requests that yarns be returned in a reasonable length of time. We will not
issue credit for out-of-date yarn. The question of “reasonable time” is
sometimes difficult to resolve, but yarn held in the customer’s inventory in
excess of 6 months from our date of shipment would certainly be considered to be
at the end of “a reasonable time.” The 6 month age limitation applies to
textured yarns and covered yarns.     •   No returns will be accepted without a
proper return authorization number. This number must be on all paperwork to
insure that the proper credit is issued to your account.     •   An issued
return authorization number will be canceled if the return is not received
within 30 days from receipt of the number. After 30 days a new number will need
to be obtained from UMI.

 



--------------------------------------------------------------------------------



 



  •   UMI re-weighs all returns and issues credit based on our weights, less
customer damaged goods, skinner, no visible defect yarn, out-of-date yarn, etc.
    •   In most cases, UMI lot changes are the result of changes in our feeder
yarns over which we have no control. We need to work together to balance the
twists to minimize the loss of value and returns. Credit will not be issued for
leftover yarn as a result of not working to minimize the cost of the changeover.
    •   Notification of the non-issuance of return credit along with the reason
for the non-issuance will be sent to your Account Manager. Your Account Manager
will communicate this information to you. UMI will dispose of this non-credit
yarn or return it to the customer (freight collect), whichever the customer
desires.     •   Yarn returned for creating a defective garment should have the
defective garment tied around the package. This procedure will help us identify
packages that are defective for reasons other than runnability problems (i.e.,
lean ends, missing components, etc.)     •   UMI requests that different lots
and twists be kept separate.     •   UMI reserves the right to examine the yarn
return prior to issuing the authorization to return the product.     •   All
yarn returned for customer accommodation will be credited at the purchase price,
less a TBD charge per pound for handling plus shipping charges.

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.18
Insurance Requirements
I. Commercial General Liability
(A) Limits:
$5,000,000.00 minimum limits per Occurrence/ $10,000,000.00 general aggregate
(can include umbrella liability limits)
$5,000,000.00 Products/Completed Operations Aggregate with such coverage to be
maintained for a period of three (3) years following completion date
II. Automobile Liability
(A) Any Auto
(B) Limits:
$2,000,000.00 minimum Combined Single Limit (can include umbrella liability
limits)
III. Workers’ Compensation and Employers Liability
(A) Statutory Workers’ Compensation Coverage
(B) All States Endorsement
(C) Employers Liability Limit:
     $1,000,000.00 each accident
IV. Other
(A) Commercial Blanket Bond/Crime/Employee Dishonesty with limits of
$2,000,000.00 per occurrence, including an endorsement for “client’s property”
V. General Requirements
(A) Additional Insured Language must be as follows:
“Hanesbrands Inc. and any and all subsidiaries” are named as an additional
insured as respect to General Liability and Automobile Liability.
(B) A waiver of subrogation shall be provided to Hanesbrands and any subsidiary
as respect to the General Liability.
(C) Policy must be written on an occurrence form.
(D) General Liability shall be endorsed to state coverage is primary over any
other available insurance coverages.

 



--------------------------------------------------------------------------------



 



(E) 30 Business Days written notice of cancellation, notice of non-renewal or
material changes in coverage.
(F) Insurance must be written by an insurance company with a minimum rating of
Best’s A-, VIII or its equivalent, satisfactory to Hanesbrands and duly
incorporated in the United States of America.
(G) Most current ISO (Insurance Services Office, Inc.) form for all coverages.
(H) Original Certificate of Insurance (ACORD form) to be delivered to
Hanesbrands prior to commencement of any work and/or service.
(I) It is the responsibility of Supplier to ensure that Hanesbrands always has a
current Certificate of Insurance for all lines of coverage.

 